 In the Matter of ELECTRIC VACUUM CLEANER COMPANY, INC.andUNITED ELECTRICAL& RADIOWORKERSOF AMERICA, LOCAL 720In the Matter of ELECTRIC VACUUM CLEANER COMPANY, INC.andUNITED ELECTRICAL&RADIO WORKERS OFAMERICA, LOCAL 720Cases Nos. C-R66 and R-3.53, respectively.Decided December 01,1939ElectricVacuum Cleaner Manufacturing Industry-Interference, Restraint,and Coercion:employer assisting one of two rival labor organizations : employees,not covered by closed-shop contract applicable only to new employees, coerced tojoinand discharged for refusal to join favored organization; plant closed toprevent disaffections from favored organization ; plant reopened under misrepre-sentation as to applicability to old employees of closed-shop contract; executionof completely closed-shop contract with favored labor organization as part ofcampaign of illegal assistance to such organization; threat of strike, no justifica-tion for illegal conduct of respondent-RemedialOrder:special form of : respond-ent not to require membership in favored organization as condition ofemployment until such organization certified by the Board as exclusive represent-ative; respondent to cease giving effect to any part of contract with favoredorganization if and when another organization is certified by the Board-Dis-crimination:charges of, sustained as to 19 old employees: never covered by validclosed-shop contract : refusal of employmentheldto have been immediatelyeffected by reopening plant with notice that only members of favored labororganization would be employed ; charges of sustained as to five new employees,although covered by prior closed-shop contract: prior contractheldto have beenabandoned in favor of completely closed-shop contract made with assisted labororganization ; prior contractheldnot to afford, justification for refusal to employsince no notice of existence given; charges of dismissed as to five employees, inabsence of anyevidence-Closed-Shop Contract:agreement to require new em-ployees to become members of labor organization within two weeks after employ-mentheldnot to affect old employees; subsequent agreement for closed-shopcontract with assisted organization, executed as part of employer's campaign ofassistance to favored organization; employer ordered to cease giving effect to;effect of unfair labor practices preventing majority shift prior to execution ofcompletely closed-shop contract ; execution of completely closed-shop contractheldabandonment of prior contract ; earlier contractheldnot revived by declarationsuperseding contractinvalid-Collective Bargaining:charges of failure to bargaincollectively dismissed ; controversy as to appropriate unit not resolved where nomajority shown on basis of eithercontention-Investigation of Representatives:controversy concerning appropriate unit; in view of motion to reopen record forfurther evidence and lapse of time since filing of petition, proceedings dismissedwithout prejudice.Mr. HarryL. Lodish,for the Board.18 N. L.R. B., No. 75.591 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDMr. L. C. SpiethandMr. H. A. Spring,of Cleveland, Ohio, for therespondent.Mr. James B. Carey,of New YorkCity,andMr. Sam. H. Griff,ofCleveland, Ohio, for the United.Mr. Joseph A. Padway,of Washington, D. C.,Mr. Edwin F. WoodleandMr. Bernard Wachtel,of Cleveland Ohio, for the A. F. of L.Affiliates.Mr. John H. Orgill,of Cleveland, Ohio, for the Cleveland Federa-tion of Labor.Miss Margaret B. BennettandMr. Isadore Polier,of counsel tothe Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 22,1937, United Electrical and Radio Workers of America,herein called the United, affiliated with the Committee for IndustrialOrganization,' herein called the C. I. 0., filed with the Regional Di-rector for the Eighth Region (Cleveland, Ohio) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of production and maintenance employees of Electric Vac-uum Cleaner Company, Inc., Cleveland, Ohio, herein called the re-spondent, excluding clerical and supervisory employees, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On the same day, the United filed with the RegionalDirector charges alleging that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce within themeaning of the Act.2On May 6, 1937, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ordered an investigation and authorized ' theRegional Director to conduct it and to provide an appropriate hearing1Now the Congress of Industrial Organizations.2 As hereinafter more fully set forth,a labor organization was formed among the em-ployees of the respondent between March 17, and 19, 1937,officers having been electedon the latter date,to which a charter as United Electrical&Radio Workers of America,Local 720 was granted by the United on or about April 1, 1937. The record disclosesthat the petition and charges signed by the United,were filed on behalf of United Elec-trical&Radio Workers of America,Local 720, and that all parties were so advised by thecomplaint,the amended complaint,the notices of hearing,and the proceedings had duringthe hearing upon the amended complaint and the petition.We shall refer to UnitedElectrical&Radio Workers of America, Local 720, as the United except where a separatedesignation is necessary for clarity. ELECTRIC VACUUM CLEANER COMPANY, NO.593upon due notice.On May 11, 1937; the Board, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, ordereda consolidation of the two cases for the purposes of hearing.On May 21, 1937, the Board, by the Regional Director, issued itscomplaint against the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (5) and Section2 (6) and (7) of the Act. A motion to make the complaint moredefinite and certain having been filed by the respondent, an amendedcomplaint was filed, on May 27, 1937.A copy of the complaint, ac-companied by a notice of hearing on the consolidated cases, and a copyof the amended complaint, accompanied by an amended notice ofhearing on the consolidated cases, were duly served upon the respond-ent and the United.Notice of hearing, and amended notice of hear-ing on the consolidated cases were duly served upon InternationalMolders Union of North America, Local No. 430; Pattern MakersAssociation of Cleveland and Vicinity; Metal Polishers InternationalUnion, Local No. 3; International Association of Machinists, DistrictNo. 54; and Federal Labor Union No. 18907; herein jointly calledthe A. F. of L. Affiliates, all affiliated with the American Federationof Labor, herein called the A. F. of L. Thereafter notices of post-ponement of hearing on the consolidated cases were duly served uponthe respondent, the United, and the A. F. of L. Affiliates.The complaint, as amended, charged in substance (1) that therespondent refused to bargain collectively with the United as theexclusive representative of the employees ;n an appropriate bargain-ing unit composed of all employees in the production and maintenancedepartments, exclusive of clerical and supervisory employees; (2)that the respondent in March 1937, and at various times thereafterinterfered with, restrained, and coerced its employees in their rightto self-organization, and particularly interfered with, restrained, andcoerced its employees by threatening and acquiescing in threats todischarge employees who refused to join labor organizations chosenby the respondent, by uttering and publishing and permitting to beuttered and published statements, advertisements, and declarations ofintentions to close its; plant, by closing its plant on March 19, 1937,by refusing on April 5, 1937, to reinstate a large number of employees,by failing or refusing from and after April 5, 1937, to recall toemployment 28 named employees because they had engaged in con-certed activities for the purposes of collective bargaining and othermutual aid and protection; and (3) that the respondent had dis-criminated in regard to the hire and tenure of the aforesaid 28employees for the reasons aforesaid and to discourage membership inthe United. 594DECISIONSOF NATIONALLABOR RELATIONS BOARDOn June 4, 1937, the respondent filed its answer, which admittedthe interstate character of its business and the appropriateness of theunit for collective bargaining set forth in the complaint, but deniedthe alleged unfair labor practices and stated certain affirmativematter.By way of affirmative defense the respondent alleged (1)that on June 22, 1935, the respondent entered into a 1-year contractwith the A. F. of L. Affiliates, which then represented a majority ofits employees, recognizing said A. F. of L. Affiliates as exclusiverepresentatives for collective bargaining, and as part of said contractnotified its employees that attempted interference with said contractwould result in discharge, that employees not then members of theA. F. of L. Affiliates would not be required to become members, butthat in the future only members of the A. F. of L. Affiliates wouldbe employed; (2) that on July 6, 1936, a contract, substantiallyidentical with the contract of June 22, 1935, was entered into betweenthe respondent and the A. F. of L. Affiliates, which then also repre-sented a majority of its employees, the contract to be effective as ofJune 24, 1936, and to run for a year; (3) that on March 20, 1937, theA. F. of L. Affiliates requested the respondent to close its plant tempo-rarily and that it accordingly did so; (4) that the plant remainedclosed until April 5, 1937, when it was reopened pursuant to a noticepublished by the respondent and set 'forth in its. answer; (5) thatafter negotiations between the respondent and the A. F. of L. Affiliatesduring the period April 5, 1937, to May 20, 1937, and after a majorityof the respondent's employees had designated the A. F. of L. Affiliatesas representative for collective bargaining and approved such con-tract, the respondent and the A. F. of L. Affiliates on May 20, 1937,entered into contract which included a closed-shop agreement.Pursuant to notice of postponement a hearing on both the petitionand the complaint was held in Cleveland, Ohio, on June 10, 11, 15,16, 17 and 18, 1937, before William P. Ringer, the Trial Examinerduly designated by the Board.At the hearing the A. F. of L. Affilia-ates and the Cleveland Federation of Labor were permitted to inter-vene, both with respect to the hearing on the petition and with respectto the hearing on the complaint.The Board, the respondent, theUnited, the A. F. of L. Affiliates, and the Cleveland Federation ofLabor were represented by counsel.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing upon the issues was afforded to all the parties.At the end of the case concerning the unfair labor practices, therespondent moved to dismiss the complaint, which motion was deniedby the Trial Examiner. At the same time the Trial Examiner granteda motion by counsel for the Board to amend the complaint to conformto the proof with respect to variations not involving surprise or ma-terial changes.At the conclusion of the hearing the A. F. of L. ELECTRIC VACUUM CLEANER COMPANY, NO.595Affiliatesmoved that the petition be dismissed, which motion wasdenied.These rulings by the Trial Examiner are hereby affirmed.During the course of the hearing, the Trial Examiner made severalother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulingsare hereby affirmed.After the close of the hearing briefs were filed by the respectivecounsel for the Board, the respondent, the A. F. of L. Affiliates andthe Cleveland Federation of Labor.On November 1, 1937, both caseswere transferred to and continued before the Board pursuant to Ar-ticle III, Section 10 (c) (2), and Article II, Section 37, of said Rulesand Regulations.On July 7, 1938, the Board duly issued its Findingsof Fact, Conclusions of Law, Order, and Direction of Election.5OnJuly 16, 1938, the respondent filed exceptions to said Findings of Fact,Conclusions of Law, and Order.On August 4, 1938, the A. F. ofL.Affiliates filed objections to said Findings of Fact, Conclusionsof Law, Order, and Direction of Election, and moved that the samebe amended.The Board duly considered said exceptions, objectionsand motions, and on August 23, 1938, overruled said exceptions andobjections, and denied said motions.On March 16, 1939, the Board, acting on its own motion, pursuantto Sections 9 (c) and 10 (d) of the Act, and Article III, Sections 8 and10 (c) (2), and Article II, Sections 37 and 38, of said Rules and Regu-lations, duly notified the A. F. of L. Affiliates, the Cleveland Federa-tion of Labor, the respondent, and the United, that on April 6, 1939,or as soon thereafter as convenient, the Board, unless sufficient causeto the contrary should have appeared, would vacate and set aside itsFindings of Fact, Conclusions of Law, Order, and Direction of Elec-tion, issued July 7, 1938, for the purpose of further proceedings beforethe Board.All parties were granted, but none exercised, the right tofile objections and arguments, and to apply for oral argument.OnApril 11, 1939, the Board duly ordered the Findings of Fact, Conclu-sions of Law, Order. and Direction of Election vacated and set aside.On June 21, 1939, pursuant to Article II, Section 38 (c), and ArticleIII, Sections 8 and 10 (c), of said Rules and Regulations, the Boardissued an order directing that Proposed Findings of Fact, ProposedConclusions of Law, a Proposed Order, and a Proposed Direction ofElection be issued, and that the parties have the right, within 20 daysfrom the receipt thereof, to file exceptions thereto, to request oralargument before the Board, and to request permission to file a briefwith the Board.Copies of this Order, together with copies of theProposed Findings of Fact, Proposed Conclusions of Law, Proposed3 8 N. L. R.B. 112. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder, and Proposed Direction of Election, duly issued by the Boardon June 21, 1939, were duly served upon the parties. Thereafter therespondent filed exceptions to the Proposed Findings of Fact, Pro-posed Conclusions of Law, and Proposed Order; and the A. F. of L.Affiliates filed exceptions to the Proposed Findings of Fact, ProposedConclusions of Law, Proposed Order, and Proposed Direction of Elec-tion.The respondent and the A. F. of L. Affiliates requested oralargument before the Board in support of their exceptions.Pursuant to notice served upon all parties, a hearing was held beforethe Board in Washington, D. C., on September 14, 1939, for the pur-pose of oral argument. The respondent, the United and the A. F. of L.Affiliates were represented at the hearing; all participated in the argu-ment; and the Polishers Union, one of the A. F. of L. Affiliates, filed abrief, which we have considered.The Board has considered the exceptions to the Proposed Findingsof Fact, Proposed Conclusions of Law, Proposed Order, and ProposedDirection of Election, and the brief in support of the exceptions, andin so far as the exceptions are inconsistent with the Findings of Fact,Conclusions of Law, Order, and Direction of Election set forth below,finds no merit in them.Upon the entire record in the consolidated cases, the Board makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTElectric Vacuum Cleaner Company, Inc., a New York corporation,manufactures, sells, and distributes electric vacuum cleaners. It has itsprincipal office and place of business at Cleveland, Ohio, and branchesin about 100 cities in the United States and Canada, and its trade-markis registered with the United States Patent Office for use in interstatecommerce.Respondent controls Premier Vacuum Cleaner Co., Ltd.,of Toronto, and in turn one-third of its own stock is held by GeneralElectric Company.About 75 per cent of the raw materials used by the respondent areobtained outside of the State of Ohio, and about 90 per cent of itsfinished products are shipped out of Ohio. In the year 1936 it pro-duced over 200,000 units. In 1935 and 1936 respondent employed ap-proximately 800 persons, excluding office workers and clerical andsupervisory employees.According to the pay rolls, the number soemployed had increased to approximately 900 by the first quarter of1937, and by May 20, 1937, had further increased to approximately1100. ELECTRIC VACUUM GLEANER COMPANY, INC.597II. THE ORGANIZATIONS INVOLVEDUnited Electrical and Radio Workers of America, Local 720, hereincalled the United, is a labor organization affiliated with the C. I. 0.,admitting to its membership all production and maintenances employ-ees of the respondent, excluding clerical and supervisory employees.4Metal Polishers, Buffers, Platers and Helpers, International Union,Local No. 3, herein called the Polishers Union, is a labor organizationaffiliated with the A. F. of L., admitting to its membership all metalpolishers, buffers, and platers, and their helpers, employed by therespondent.InternationalAssociation of Machinists,' District No. 54, hereincalled the Machinists Union, is a labor organization affiliated withthe A. F. of L., admitting to its membership all machinists employedby the respondent.InternationalMolders Union of North America, Local No. 430,herein called the Molders Union, is a labor organization affiliated withthe A. F. of L., admitting to its membership all molders employedby the respondent.Pattern Makers Association of Cleveland and Vicinity, herein calledthe Pattern Makers Association, is a labor organization affiliated withtheA. F. of L., admitting to its membership all pattern makersemployed by the respondent.Federal Labor Union No. 18907, herein called the Federal Union,is a labor organization affiliated with the A. F. of L., admitting to itsmembership all production and maintenance employees of the re-spondent, except clerical and supervisory employees and employeeswho are eligible for membership in any of the above-mentioned unionsaffiliated with the A. F. of L.III. THE UNFAIRLABOR PRACTICESA. Interference, coercion, and restraint(1)The respondent's labor relations prior to March 1937In 1934 the Machinists Union,5 succeeded in signing up and obtain-ing partial payment of initiation fees by a considerable number ofthe respondent's employees.Organizational efforts were not pressedfurther.By March 1935 most of those who had enrolled had beendropped for non-payment of dues, and few, if any, of the respond-ent's employees were members of the Machinists Union.Meanwhile, in the first part of 1934, most of the polishers in re-spondent's employ were organized in the Polishers Union; and all of4 See footnote 2,supra.'Apparently none of the other A.F. of L.Affiliates r^^ticipated in this campaign. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe polishers had joined by March 1935, at which time a strike wascalled by the Mechanics Educational Society, another labor organiza-tion, hereinafter referred to as the M. E. S. A.During 1934 a shop committee chosen by the polishers, demandedand secured recognition of the Polishers Union by the respondent asrepresentative for collective bargaining for the polishers.The com-mittee also adjusted wages and grievances concerning working condi-tions, but no agreement was entered into by the respondent.There was no testimony that any contract was made between therespondent and the Polishers Union, providing for wages, hours, orworking conditions for polishers, and such testimony as there was tothe effect that a closed shop was agreed upon is unconvincing and, inpart, inconsistent with the undisputed facts.R. B. Wilson, executive vice president of the company, testified thatprior to 1935 there was such a closed-shop contract "for years andyears," but he did not know "for how many years back" it had existed,admitted it did not have "a beginning or ending time," and finally ad-mitted there was no written agreement.Moreover, although Wilsontestified that during this period, the people who were employed in thepolishing department were employed through the Polishers Union,William Behrse, chairman of the polishers committee in 1934, andthereafter a member of the committee, testified without contradiction,that only a few of the polishers were members of the Polishers Unionin 1932 and 1933; and W. E. Wilson, Leonard Trask, and Edward Wil-son, polishers called as witnesses by the intervenors, testified that theyhad worked for the respondent from 1925, 1929, and 1933, respectively,but had not joined the union until 1934. 'Ray Muehlhoffer,. business agent of the Polishers Union, contra-dictedWilson by placing the earliest efforts at collective bargaining onbehalf of the polishers as occurring in 1934.Muehlhoffer testified thatin 1934, while he was an employee member of the polishers shop com-mittee, the polishers "demanded collective bargaining rights" on theground that it then represented a majority of the polishers.He lim-ited himself, however, to the statement that, "It was agreed at that timethat our organization would represent the Polishing Room." Muehl-hoffer also testified that during negotiations in June 1935 between theA. F. of L. Affiliates and the respondent, "the organizations were askingfor an entirely closed shop. I think the reason for asking that wasthat we had already established that condition."But by "condition"we understand only that Muehlhoffer referred only to the fact that atthe time all polishers were members of the Polishers Union, and didnot purport to state that the respondent had made any agreement tothat effect. ELECTRIC VACUUM CLEANER COMPANY, INC'.599On the other hand Behrse, who was certainly in a position to know,categorically denied that the respondent made any closed-shop agree-ment with the Polishers Union.'He was corroborated by ArthurKruse, another polisher and Howard Lowrance, a welder working inthe polishing department, both employed by the respondent since 1929,and both of whom testified they had never heard of any closed-shopagreement.We find that in March 1935 all polishers, though by no means allpersons employed in the polishing department, were members of thePolishers Union; membership in other A. F. of L. affiliates was limitedto, at most, a few members of the Machinists Union ; no collective agree-ments existed between the respondent and its employees or their repre-sentatives, though the Polishers Union had, for something less than ayear, been recognized as the bargaining agent of the polishers.Beginning about October 1934, M. E. S. A., had begun to organizethe respondent's employees, except those employed as polishers. InMarch 1935 M. E. S. A., which meanwhile had enrolled some em-ployees as members, called a strike to secure a wage increase.The M. E. S. A. strike continued for about 10 weeks. Negotiationswith the respondent developed into a series of deadlocks.Finally, agroup of the strikers asked the A. F. of L. officials to negotiate astheir representatives.The A. F. of L. officials declined on the groundthat the Polishers Union was the only A. F. of L. organization in aposition to represent any of the employees, but offered to undertakenegotiations with the management if shown that a majority of theemployees were willing to become members of the appropriate craftunions of the A. F. of L. and, in cases where there was no appropriatecraft union, an A. F. of L. Federal Union.The group which had appealed for aid shortly succeeded in signingup 176 strikers.The A. F. of L. officials declined to enter into nego-tiations on behalf of such a minority but, upon assurances that amajority could be obtained, held an organizational meeting in theA. F. of L. Metal Trades Hall, which a large number of the em-ployees attended.A proposed contract was submitted to the meetingand after discussion it was voted to approve such an agreement andto return to work if the respondent would sign. The A. F. of L.officials then entered into negotiations with the respondent, statingthat they represented a majority of the employees.The respondentinsisted that, because of the claims made by M. E. S. A., the A. F.9 Behrse not only testified that there was no "agreementat all"respecting a closedshop but also denied that membership in the Polishers Union was a condition of employ-ment, though new men were solicitedby the committee.We conclude that the somewhatconfused testimony of W. E.Wilson, a polisher,and John Fox,assistant foreman of thepolishing department, as to a closed-shop contract related to the alleged agreement madebetween the respondent and theA. F. of L.Affiliates in June 1935(seeinfra).283029-41-vol. 18-::9 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDof L. Affiliates should produce proof that .a. majority of the employeeshad become members.This the A. F. of L. Affiliates were unableto do at that time, but the negotiations proceeded upon their promisethat the proof would be forthcoming.On June 22, 1935, immediately after membership cards for 608 ofthe then approximately 799 employees were presented to the respond-ent and checked, the respondent and the A. F. of L. Affiliates enteredinto a written contract for 1 year, which provided for seniority, an8-hour day and a 40-hour week.The plant reopened on the followingMonday and the employees returned to work.In the course of the negotiations with the respondent, the A. F.of L. officials demanded a completely closed-shop agreement.Therespondent took the position that it would not be fair to its employees,many of whom had been working there for years, to require themto join an organization, but made the counterproposal that all em-ployees hired thereafter should be required after a work-probationperiod of 2 weeks to become members of the appropriate A. F. of L.union.The counterproposal was accepted but was not incorporatedinto the written agreement.On July 6, 1936, the written agreement was renewed with oneminor change in its provisions, to be effective as of June 24, 1936, andto run until June 23, 1937.The A. F. of L. Affiliates, who were againrequired to prove their majority, presented membership cards of 771of the approximately 809 employees.Comparison of the July 1936pay roll with the June 1935 pay roll shows that approximately 409of those who had been employed June 22, 1935, (whom we will refer toas the old employees) were still employed, and that the other approxi-mately 100 persons had been hired subsequent to June 22, 1935.In negotiating the 1936 contract, the A. F. of L. Affiliates, whosemembership now included all but approximately 38 of the respond-ent's employees, renewed their demand for a closed-shop contract butaccepted instead an oral renewal of the previous agreement relatingto new employees.It is contended by the respondent that the oral agreements werenot limited in their application to persons hired subsequently (whomwe will refer to as the new employees). It is claimed that under theoral agreements, old employees who were members of the A. F. of L.Affiliates at the time they were entered into were required to remainmembers in good standing and that other old employees, though underno obligation to join the A. F. of L. Affiliates, were required uponbecoming members to maintain such membership. It is further con-tended that the employees were notified of the terms of the oral agree-ments.We find none of these contentions sustained by the evidence. ELECTRIC VACUUM CLEANER COMPANY, INC.601We are satisfied that the oral agreements related only to new employ-ees,' and that the employees were never notified of their existence.Muehlhoffer and Ralph Gordon, business agents of the MachinistsUnion, the only representatives of the A. F. of L. Affiliates who testi-fied to the 1935 negotiations, merely stated that a demand was madefor a completely closed-shop contract, that it was rejected, that aproposal was then made that new employees be required to becomemembers and that an agreement was reached upon that basis. Paulus,the respondent's superintendent, who stated that he was familiar withthe June 1935 contract, testified that there was no requirement as toold employees, and, that the agreement simply was that "the newpeople coming in were to join the union."On June 12, 1936, approximately a week before the expiration of the1935 contract, the respondent's president, Julius Tuteur, wrote to theDirector of the Board's Regional Office at Cleveland, with whom therespondent had had some conversations. The letter, after reciting thatrespondent was operating under the 1935 contract and that a copythereof was in the Director's possession, added, apparently therebydisclosing for the first time to the Director the existence of any furtheragreement, "We further wish to advise you, in confidence, that we saidat the time we signed the written agreement with these unions, orally,that each new employee would be required to become a member ofthe A. F. of L. unions within 2 weeks after date of employment." aR. B. Wilson, who signed both the 1935 and 1936 contracts on behalfof the respondent testified with respect to the oral agreement that"from the time of our first entering into an agreement with the Ameri-can Federation of Labor, it was understood with us that every em-ployee, coming into our shop, would be required at the end of a 2-weeks'period to either join the Federation of Labor or leave."Muehlhoffer, the only union representative who testified as to thenegotiation of the 1936 contract,° stated that, "In 1936, we again enteredinto an agreement that, as our relationship on a verbal basis had beensatisfactory, we were willing to continue with the verbal agreement,or part of it, but it was insisted again that some of the employees inthat plant must come into our organization."R. B. Wilson, however,testified that the oral agreement of 1935 was merely renewed in 19364We so stated in our Proposed Findings of Fact ; the A. F. of L. Affiliates took noexception thereto and at the oral argument before the Board did not question the correct-ness of such a finding.9The letter of June 12, 1936, was offered in evidence to corroborate the testimony thatan oral agreement had been made. It, however,reinforces the conclusion we would havedrawn independently from the evidence; that the oral agreement was by its terms limitedto new employees;that non-incorporation of the oral agreement in written contracts wasdeliberate;and that employees were not notified of its existence.O John Toth,business representative for the Machinists Union testified that, when hebegan his duties in the latter part of 1936, Gordon merely informed him that there wasan oral agreement that new employees were to become "members of the respective craftorganizations." 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that prior to 1937 the respondent did not know whether new em-ployees had joined the A. F. of L. Affiliates.That the oral agreements did not relate to old employees is furthershown by the experience of Harold A. Keehl, one of the old employeeswho joined one of the A. F. of L. Affiliates in the early part of 1936.Later in the year, when he had fallen behind in his dues for 6 months,Keehl was called to the plant office where he was asked by R. W.Waterbury, the respondent's accountant, why he,had not paid his dues.Keehl answered that he was short of funds, and asked point-blank,"Do I have to belong to the Union as long as it is not a closed shop ?"Waterbury, who though the respondent's accountant, actively handledthe respondent's labor relations along with R. B. Wilson and GeorgeR. Paulus, general superintendent, answered, "Well, I don't want todiscuss that.We have an agreement and the only thing I can tellyou, the best thing to do is to pay your dues." 10Waterbury did notdeny the conversation.Had there been any agreement that old em-ployees remain members in good standing in the A. F. of L. Affiliates,it is reasonable to believe that Keehl would have been told of itsexistence on this occasion.The respondent in its brief submitted after the hearing, places con-siderable reliance upon the testimony of R. B. Wilson that it wasannounced on the reopening of the plant in 1935, and that employeeswere thereafter notified by a notice posted on the bulletin board, thatthey "would be considered as working against the interests of thecompany and as such subject to discharge" if they "did anything todisturb the peaceful and friendly relationship" between the respondentand the A. F. of L. Affiliates with whom it had just contracted. Irre-spective of what the respondent might then or thereafter have deemed"to disturb the peaceable and friendly relationship," 11 the caveat didnot bring the old employees within the terms of the oral agreement.It did not even give notice to new employees of the existence of anyagreement which required that they become members of the A. F. of L.Affiliates.To establish that employees were notified of the oral agreement,11 general employees were called as witnesses by the intervenors.Harry Denner, the onlynewemployee among the 11, testified, how-ever, that though he was hired about July 1, 1935, nothing was eversaid to him about any requirement that he join a union, and he did notbecome a member of the A. F. of L. Affiliates until April 1937.Matt Denmore who had been president of M. E. S. A. local, testifiedhe "knew" when he joined Machinists Union in August 15, 1935, that"new" men "were supposed to be in the union."M..C. Parks, who hadbeen an active member of the M. E. S. A. shop committee, and who10Waterbury and the shop steward arranged for Keehl to pay his arrears in instalments.n Cf. Section III A(2),infra. ELECTRIC VACUUM CLEANER COMPANY, INC.603also joined the Machinists Union in August 1935, merely testified thatthere was such a "general understanding in the shop." Leonard Trask,who testified that he had participated in the 1935 negotiations, dis-credited himself by testifying that it was a closed-shop agreementwhereby "all the employees in the plant ... were to be members" andthat it was so understood among the employees, and he also contra-dicted other old employees by stating that. there were "no discussions"of the agreement.The testimony of the other seven old employeeswas substantially the same; none of them indicated a source of knowl-edge other than general plant gossip and rumors; two of them, W. E.Wilson, a polisher, and John Fox, an assistant foreman in the polish-ing department, "heard" or "understood" that the oral agreementrequired all employees to be members of the A. F. of L. Affiliates,though W. E. Wilson later modified his testimony to give an equallyimaginative version of the agreement : that it was a closed-shop con-tract as to polishers but required only new employees in other jobs tobecome members of the A. F. of L. Affiliates.Notice to employees of the terms of the oral agreement was soughtalso to be shown by the testimony of R. B. Wilson, Paulus, and Gordon.Wilson testified that each foreman did his own hiring and advisednew employees at the time of employment that they "would have tojoin the American Federation of Labor within 2 weeks or would bedischarged."Paulus testified that in 1935 he instructed each foreman"to tell every man when he employed him, that he was required tojoin the Union within 3 weeks from the time he started" and that hechecked up on his foremen "at almost regular intervals, asking if theyhad followed those instructions."Gordon testified that in 1935 it was"the understanding that foremen would so advise new employees."In 1937 Gordon again took charge of the affairs of the MachinistsUnion at the respondent's plant.According to him, he did so in orderto bring to the respondent's attention the failure of recently hiredemployees to become members of the Machinists Union ; secured per-mission for one representative of the Machinists Union to talk tothe men in the plant; and had Toth, another business representative ofthe Machinists Union, go through the plant with the shop committeefor that purpose.Gordon testified that on this occasion the new men"doubted the custom" and "were called into the respondent's office.with all the employees so there could be a verification of the establishedprecedent," 12 and that, when the new employees nevertheless deniedknowledge of the oral agreement, they were contradicted by theforemen.12According to Gordon's testimony"the established precedent"to be thus verified was"the understanding thatallemployees had to jointhe Union."This, ofcourse, Is atvariance with the contention that at these conferences in the respondent's office only newemployees were asked to become members ofthe A. F. of L.Affiliates.See Section IIIA (2),infra. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe are satisfied, from the evidence introduced by the respondentand intervenors themselves, that prior to 1937 new employees werenot notified of the oral agreement.The testimony that the foremennotified the new men of the agreement, or that they were instructed todo so cannot be reconciled' with the fact that, as late as June 12, 1936,the respondent expressly stated in a letter that it wished the existenceof the agreement to be kept secret.We are unable to accept Gordon'sexplanation of his version of why the new employees were called tothe office or what then transpired.He testified that "the agreementwas explained to them and invariably the fellows would say : `Well,we are sorry we didn't know anything about it"'-yet when he wasasked whether he was present, Gordon answered, "I believe I was,yes."We also are unable to believe his statement that although theforemen had advised new employees, when they were hired, that therespondent had an agreement with the A. F. of L. Affiliates whichrequired them to become members within 2 weeks, that although suchnotice was repeated by the business representative of the MachinistsUnion in the presence of a shop committee, workers remained soincredulous that it was necessary that there be a further verification ofthe established custom," by confrontation by other employees and byforemen.Finally, if the new employees had been notified of the oral agree-ment, it is not unreasonable to expect that some of them would havebeen called as witnesses 13 or that the foremen alleged to have notifiedthem would have been called.Neither were called, although five newemployees 14 called as witnesses by the Board had testified that theyhad not been given notice of the agreement.(2) Interference, coercion, and restraint in March, April, and May 1937In March 1937 employees working in the machine shop were calledinto the respondent's office where they were spoken to by Julius Tuteur,R. B. Wilson, Paulus, Waterbury, and the officials of the A. F. of L.We have referred to Gordon's testimony that new and old employeeswere called into the office so that the new employees who denied knowl-edge of the oral agreement might be confronted by their foremen,and so that the agreement might be "explained" to all employees.Toth, who according to Gordon rounded up the employees, did notmention the alleged confrontations; nor for that matter did anyone13The pay rolls in evidence show at as late as May 20, 1937,of the approximately 1100persons then employed by the respondent,approximately 519 were new employees, andthat of the 519, approximately 58 had been hired during the term of 1935 contract, andapproximately another 186 had been hired before the events of March 1937 which resultedin the shutting down of the plant.R. B. Wilson testified that the number employed May20, 1937, in non-supervisory and non-clerical jobs was approximately 1032.'4 Two of the five, James Mitchell and Rudolph Rummel, were still employed by therespondent. ELECTRIC VACUUM CLEANER COMPANY, INC.605else.Toth testified that, on these occasions, Paulus merely told theemployees that the company had an agreement whereby the new em-ployees were required to join the Machinists Union but explained thatold employees need not.Moreover Toth admitted that he did notknow whether the men to whom Paulus spoke were new or old em-ployees, and that on one occasion, when seven men were called innothing was stated at the conference to indicate that there was adifference between old and new employees.Waterbury testified that old employees were summoned to the office"to be sure they understood exactly our contract."Like Toth, heventured no explanation as to why this was thought necessary or de-sirable,was uncertain whether any new employees were called in,and professed to be unable to remember whether any of the employeessigned union cards in the office.Paulus testified that the groups called in were from the machineshop, and that they "were old men who had been there a long time,men I felt I knew very well."He stated that they were called inbecause the officials of the Machinists Union had asked for his "assist-ance" in signing up new employees.According to Paulus, he, Water-bury and Toth explained the contract to the old employees and askedthem to aid in getting the new employees to join the Machinists Union.Paulusdid not testify that any new employees were called to the office,admitted that on one visit to the office five of the employees signedcards, and also admitted that. Edward Ramsey, an old employee, wasdischarged when he refused to sign.On that occasion, Paulus testi-fied, there were present with him not only Toth and Gordon, businessagents of the Machinists Union, but also Muehlhoffer, business agentof the Polishers Union, and Lenahan, Secretary of the ClevelandFederation of Labor, and that it was Lenahan who asked that Ramseybe discharged.R. B. Wilson, who also admitted that Ramsey was discharged be-cause of his refusal to join the Machinists Union,' recalled that Mc-Kinnon, general organizer for the A. F. of L., was also present at thetime.Wilson did not purport to explain why the men were called tothe office, except to say that he warned them that "any employee of ourswho did anything to disturb the friendly relationship existing be-tween our company and the American Federation of Labor would beconsidered as operating against the best interests and subject to dis-missal."What this warning was intended to mean to employeesand what it undoubtedly conveyed to them is to be gathered from aconsideration of what was happening in the machine shop meanwhile."The circumstances with respect to Ramsey'sdischarge are more fully consideredbelow. 606DECISIONSOF NATIONAL LABORRELATIONS BOARDWilson admitted that about this time 16 Muehlhoffer, business agentof the Polishers Union, and Newman and Rhinehart, members of thepolishers committee, advised him "there was some agitation in themachine shop," that he told them that they were "unduly alarmed"and that "we would proceed to investigate the matter."Calling theemployees to the office was obviously Wilson's idea of an investigation.And the import of the conferences that followed is evident when it isnoted that "the agitation in the machine shop" was by then an organ-ized movement among the employees to sign up members for United.Although allegedly about a hundred new employees had been hired inthe machine shop since July 1936 and not joined the A. F. of L. Af-filiates, that obviously was not the cause of the occurrences of March1937.Indeed, Gordon's testimony that the Machinists Union soughtout the management at this time to obtain permission to solicit newmembers at their work was transparently untrue in view of the factthat the A. F. of L. Affiliates had had that privilege since 1935.Whatwas at issue was the possible defection of all employees to. United.Otherwise, for example, there is no way to account for the admittedpresence of Muehlhoffer, business agent of the Polishers Union, Lena-han, Secretary of the Cleveland Federation of Labor, and McKinnon,general organizer of the A. F. of L., in the office when employees fromthe machine shop, were called in, and Lenahan's admitted role onthose occasions.This fear of United first manifested itself in the treatment ofEdward Rericha, several days before the first group of employeeswere called to the office.Rericha, a member of the Polishers Union,had been employed by the respondent as a polisher for 11 years.On several occasions prior to March 11, he discussed the C. I. O. withother men in the plant and suggested that if they "would all belongtogether" (obviously referring to their belonging to one -union ratherthan the several A. F. of L. organizations), "we would get betterresults."When Rericha came to work on March 11, he found his timecard withdrawn and when he asked the reason was referred to Rhine-hart, of the polishers committee, who sent him to Muehlhoffer.Whenhe went to the union's office he was accused of talking against theunion and of being a member of the C. I. O. for the past 2 months.It appears that he was formally tried for delinquency in dues but,because of the protests of his fellow polishers, those charges, too, weredropped and he was told to return to work March 22. 17About March 15 Theodore Vitosky, employed in the machine shop,objected to Toth's efforts to sign up a new employee who had notisWilson fixed the occasion as "On the morning of Thursday,March 18th,I believe wasthe date . .Seeinfra.17Rericha was admittedly late in his dues but had arranged with the secretary of theUnion to make payment on pay day,March 12. ELE'C'TRIC VACUUM CLEANEiR COMPANY, INC.607been promised a steady job, remarking, "It looks like a racket."Tothanswered he "didn't have to take that" and obtained Vitosky's namefrom the timekeeper. The next day Vitosky and four other employeeswere sent to the office by Sam Wagner, general foreman of the machineshop.Of the five employees, Vitosky and at least one other, ElmerLejinsky, were old employees.,"In the office they found Paulus,Waterbury, Toth and some other persons whom Vitosky did not recog-nize.Before .they left the office, Vitosky and his companions had allsigned union cards.As we have pointed out the respondent offeredno explanation for this.We accept Vitosky's testimony that theysigned because Paulus asked them to and refused, to allow them timeto consider the matter.On March 16 Paulus was seen in the machine shop, stopping atmachine after machine, and signalling the representatives of theMachinists Union to come over.When Edward Koutnik, employedin that department, came to work at 11 o'clock that morning, severalhours after the shift began, he found the shop in confusion and wasapproached by a number of employees who told him that the"A. F. of L. organizers are down here and they are trying to makeeverybody sign up."Later in the day, Koutnik and Howard Low-rance, a welder in the polishing department who was a member ofthe United, agreed that Lowrance would arrange for a meeting witha representative of United and Koutnik would pass around wordof the meeting.The next afternoon, after work, Scott, a Unitedorganizer met with about 60 employees.They signed cards and re-ceived others which they took into the plant the next morning andbegan to sign up other employees.On the morning of March 17, Clyde H. Boyes, a subforeman, andhimself an old employee, was sent to the office, together with six oldemployees in the automatic department of the machine shop.19Boyestestified that McKinnon, (general organizer for the A. F.. of L.) andToth, in the presence of Paulus, Julius Tuteur and four or five otherswhom he did not recognize tried to get them to sign cards but thatafter a dispute over initiation fees they returned to work withoutsigning.About 2 o'clock that afternoon Boyes and some of the auto-matic men were recalled to the office.This time, Paulus said hethought they were intelligent men who would want to hold their jobsisVitosky could not identify by name two of the men who went with him to the office.One, whom he called"Peter Jacobs,"does not appear under that designation on the payroll.The pay rolls,however,do show an"Elmer Ledinsky" (and no one else with asimilar name) who must be"Lejinsky," and show him as still in themachineshop as lateas May 20, 1937.19Boyes named as his companions, Patrick Barrett,Ed Cauley,Jim Crenie, Ross Green,Andy Hegedus, and Louis Young. The pay rolls show all of them were old employees inthe machine shop. "Cranie" appears as"Cromie,"Ross Green sometimes appears as "Ross.Greene" or"C.R. Greene" (though with the same chock number) on the pay rolls. Allwere still employed as late asMay 20, 1937. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDand could use their influence on the other employees.Boyes testifiedthatWaterbury then told them "they wanted an answer soon" becausethe Polishers Union had threatened to strike if the employees in themachine shop did not sign up, and added that this would result intheir being "out on the street."Waterbury denied making such astatement but neither he nor anyone else denied that this was thesecond time in one day that these employees had been called to theoffice.Nor was there any denial of Boyes' testimony that he andsome of the same men were called in again on March 18.No one canbelieve that they were summoned the second and third time for thepurpose of being informed as to the existence of the oral agreement.We find Boyes' testimony as to this and the previous visits convincing.On the third occasion Paulus, Wilson, Waterbury, Lenahan, McKinnonand several others were present.Lenahan asked the automatic mento sign a card and when they walked out again without complyingLenahan told Wilson "they should be discharged."Waterbury's warning on the afternoon of March 17 of a strikeby the Polishers Union followed only a few hours after Muehlhofferhad proposed a strike to the polishers committee because the men inthe machine shop were "joining C. I. 0." Behrse, one of the com-mittee, testified that when no decision was reached Muehlhoffer tookNewman and Rhinehart, the other two members of the committee,to the office; that on their return Newman, who was chairman of thecommittee, reported that they had proposed a strike to Wilson, butthat the latter had said "it was not necessary, that it was nothingserious about it, but he was going to make them join the AmericanFederation of Labor Union, and if they don't he would fire one ortwo so the rest of them will join."Though hearsay, this testimonyas to the threat being made to Wilson is satisfactorily corroboratedby Boyes' testimony as to Waterbury's warning.Wilson, we havenoted, admitted the visit by Muehlhoffer and the committee.Hedenied, however, that a strike was threatened or that he had made thestatement imputed to him.His denial is not persuasive.He ad-mitted warning those called to the office that if they "did anythingto disturb the friendly relationship" with the A. F. of L. Affiliatesthey "would be subject to dismissal," he gave no explanation of why,after the visit by Muehlhoffer and the committee, Boyes and theother automatic men were twice recalled to the office, and he admittedthat on March 18 Ramsey was discharged for refusing to sign a cardin the office.Edward Ramsey, together with "Vargo" or "'Lefty' Fargo," Kissand "a fellow from the Automatic room" (who seems to have beenLouis Young) were sent to the office by Sam Wagner, the generalforeman, about 2 o'clock in the afternoon on March 18.Ramsey, ELECTRIC VACUUM CLEANER COMPANY, INC.609Vargo and Kiss were old employees (as was Young).20Inthe officeLenahan acted as spokesman for a group which included Waterbury,Toth, Paulus, Gordon and Muehlhoffer.Ramsey testified that Lena-han said the A. F. of L. "had a contract with the firm and the boyswould have to sign up," 21 that all but Ramsey signed and returned towork; that Ramsey persisted in refusing to sign; that Lenahan thentold him he was fired, whereupon, Ramsey went back to the machineshop.No one denied Ramsey's testimony as to what happened to himpersonally; on the contrary, both Wilson and Paulus admitted thatthis was what had happened. Nor was there any direct denial madeof Ramsey's testimony so far as it related to Vargo, Kiss, and the"fellow from the automatic room."We see no reason to doubt thatportion of Ramsey's testimony and find the facts to be as stated byhim.We are further impressed by the failure of the respondent orintervenor to call as a witness, as to what happened in the office, asingle fellow employee named by Vitosky, Boyes or Ramsey, or forthat matter, any other employee, old or new.As we have pointed out Ramsey was told in the respondent's officeby Lenahan in the presence of Paulus, the respondent's superintend-ent, that he was "fired."Lenahan also ordered him to "step out intothe other room."This Ramsey did, waited a few minutes in the nextroom watching the other men sign up, and then returned to his de-partment.Under the circumstances, the silence of Paulus, who wasin charge of hiring and discharge, was reasonably regarded by Ram-sey as indicating that Lenahan acted with the acquiescence and ap-proval of the respondent.Nor may the incident be brushed aside,as suggested by the A. F. of L. Affiliates at the oral argument beforethe Board, on the ground that while Lenahan "had no right" to tellRamsey that he was discharged, Lenahan "was pulling a legitimatebluff."The record leaves no doubt that Lenahan's purported exerciseof authority on behalf of the respondent was coercive because it wasunderstood by Ramsey to be, and the respondent knew it would beunderstood to be, the action of the respondent.Moreover, it is un-necessary to determine whether under principles of agency Ramsey'sdischarge was effectedinstanterupon Lenahan's declaration.Thecontention of the respondent that "it fairly appears that no one wasdischarged," is not, in any event, supported by the record.Paulus ad-mitted that he-sent for Wagner, Ramsey's foreman and told him thatRamsey "was fired." Further, Wilson flatly testified that Ramsey20We have already referredto Louis Young.See footnote 16,supra.Thepay rollsshow only one "Vargo" (and no "Fargo" in the machine shop).The "Vargo," "FrankVargo." was an old employee.The pay rolls also show only one "Kiss," "Gus Kiss," andshow he was an old employee.Both Vargoand Kiss were still employed as late as May20. 1937.21Cf. footnote12,supra. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas discharged by his foreman as the result of the request of theA. F. of L.The further contention is made that the respondent, shortly afterhe left the office, realized that Ramsey was an old employee andshould not, therefore, have'been discharged; that Paulus at once sentfor Ramsey to notify him that he had not been discharged; but thatRamsey "refused to return to the office to be given this word."Mean-while, the men in the machine shop on hearing of Ramsey's dischargesat down, Ramsey joining in the sit-down.According to the re-spondent Ramsey's refusal to return to the office is to be explained onthe ground he was "excited and (not) interested enough to returnto the office," and that the men in the machine shop persisted in thesit-down after Paulus had told them to go home and return in themorning, simply because they "had made up their minds to sit andthis they proceeded to do arbitrarily, without justification and inviolation of their agreement."The A. F. of L. Affiliates advanceanother explanation for Ramsey's refusal to return to the office, itbeing their contention that the strike had no relation to Ramsey'sdischarge, but was a deliberate step in the organizational campaignof the United.At the oral argument, the respondent and the A. F.of L. Affiliates, for the first time, advanced the further contentionthat the strikers committed acts of violence and wantonly destroyedthe respondent's property.The respondent and the A. F. of L. Affili-ates rely upon the facts thus asserted to explain and justify the con-duct of the respondent following the termination of the sit-down onMarch 19.Further, the claim that the discharge of Ramsey was theresult of an error, and was sought to be corrected immediately, isurged to support the contention that the respondent had engagedin no unfair labor practices prior to the strike.We shall review thecourse of events immediately preceding the strike, and then considerthe-further contentions with respect to the cause of the strike and itsconduct.The claim with respect to Ramsey's discharge is stated as followsin the brief submitted by the respondent to the Trial Examiner afterthe hearing : 22There is no testimony as to what occurred immediately afterRamsey left the meeting with Lenahan.There must have beensomediscussion, for Paulus then realized that Ramsey, being anold employee, should not be discharged for failure to join theunion, and so Paulus testified (p. 695), and Ramsey testified,Paulus sent for Ramsey to notify him that he. had not been dis-22The position of the A.F. of L. Affiliates was stated as follows at the oral argumentbefore the Board : "It turned out that Ramsey was an old employee-preceding when theagreement of 1935 was made. That was discovered almost instantly, and a messengerwas then sent to tell him that don't apply to you ; a.nd he says 'I won't come.' " ELECTRIC VACUUM CLEANER COMPANY, INC.611charged, but Ramsey refused to return to the office to be giventhis word and in the meantime the sit-down had started.The claim that Paulus or Ramsey so testified completely misstatesthe record.Paulus' testimony as to the events following Ramsey'sdeparture from the office is as follows :.Q.Was there anything said at that meeting about Ramseybeing discharged?A. Yes, sir.Q.Who said that and what happened?A. Mr. Lenahan, requested that we discharge that man.Q.What was done about Lenahan's request?A. I sent for the foreman of the Tool Room or the foremanof the Machine Shop and told him that he should discharge thatman.Q. Now, about what time was that?A. I would say two o'clock in the afternoon.Q. Now, after, as you say, Ramsey had been notified of hisdischarge, what if anything did you do?A. I notified the foreman of the Machine Shop, and that isall I did do at the time.Q. After that, what wa's done?A. After that, the foreman of the Machine Shop came in andtoldme that the men were sitting down in the Machine Shop.Q. Did you send for Ramsey at that time?A.We sent for Ramsey then and called him back again andhe refused to come in.Q.What was the purpose in calling Ramsey back?A.We wanted to tell Mr. Ramsey that we did not want todischarge him, we reconsidered it.Q. And he refused to return?A. Sir?Q. He refused to return?A. Yes, sir.Q. Did you go down to the shop after you learned of thesit-down?A. Yes; I went into the factory. It was about three o'clockor three-thirty that I went into the factory.Q. Did you say anything to the men at that time?A. They were standing around in different groups, and I pat-ted them on the back and told the men that I thought they shouldgo home and come back to work in the,morning.Q.What did you say at that time about anybody having beendischarged?A. I didn't say anything. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDQ. Did you make the statement to any of the men thatCawley 23 had not been discharged?A. No; I mentioned no names about anybody being discharged.I mentioned no names.Q. There has been some testimony here that at that time youmade the statement in effect: "Forget about any discharge and gohome and come back to work in the morning"; do you remembermaking that statement? 24A. I didn't make that statement. The only thing said was thatthey should go home and come back in the morning. I didn'tsay anything about any discharge.25Ramsey testified that he was given no reason for the request to returnto the office and that no one thereafter told him that he was not dis-charged, and we find that the facts are as stated by him.It is to be noted that Paulus did not testify that he decided to recallRamsey to the office because it had been discovered that Ramsey wasan old employee and, therefore, not properly discharged.Moreover,Paulus did not testify that he instructed Wagner to advise Ramseythat the reason for his recall to the office was to withdraw the dis-charge. Indeed, it is apparent that Paulus' testimony that it had beendecided to withdraw the discharge is not to be credited in view of hisadmissionthat, during his subsequent visit to the machine shop, hemade no statement either to Ramsey or the other strikers that the dis-charge had been reconsidered.The record clearly discloses that Ramsey's discharge was not theresult of any mistake.Not only is there no evidence that it was, butit affirmatively appears that it was not.Ramsey was not an employeeon the border-line between old and new employees.He had been inthe respondent's employ for over 7 years. It is inconceivable thatPaulus and Waterbury thought he was a new employee.Moreover, itclearly appears from Paulus' testimony that he was under.no mis-apprehension.He admitted that the men called in from the machineshop "were old men who had been there a long time, men I knew verywell."Furthermore, Vitosky, who on March 16 had been compelledto sign a card in the presence of Paulus and Waterbury, had been inthe respondent's employ for almost 9 years; and Boyes, a subforemanwho three times on March 17 and 18 and been solicited in the presenceof Paulus and Waterbury to sign a card, and on the last occasion,shortly before Ramsey's discharge, had been threatened by Lenahanwith discharge, had been in the respondent's employ for 12 years. It23Obviously a typographical error ; the reference is plainly to Ramsey.m The reference is to the testimony of Koutnik, who was clearly in error.u The testimony quoted appears at pp. 595-597 of the record.Subsequently Paulusadmitted that after Ramsey had left the office, he, Paulus notified Wagner that Ramsey"was fired." ELECTRIC VACUUM CLEANER COMPANY, INC.613is patent that Ramsey was not recalled because of any discovery thathe was an old employee but because his discharge had been immediatelyfollowed by a strike.The record is clear, and we find, that beginning on March 16, therespondent set out to forestall the organization of its employees by theUnited, and to compel them to sign up in the A. F. of L. Affiliates.As_ we have pointed out above, prior to March 1936 employees werenot advised of the existence of the oral agreement.The record failsto show the name of a single new employee among the persons calledinto the office on March 16, 17, and 18, and the circumstances set forthabove lead us to conclude that the new employees were not called in,and quite understandably so.The concern of the respondent was notover the failure of some new employees to join the A. F. of L. Affiliates,but with the possibility of disaffection by the approximately 630 oldemployees who constituted more than two-thirds of the 932 personson the pay roll, and none of whom were covered by the oral agreementand whose affiliation with the United would not only constitute thatorganization the representative of a majority of the employees butobviously would have swung, or at least been most likely to turn, thenew employees to the United. Faced with this situation the respond-ent summoned the old employees to the office and there sought to, andin many instances was able to, coerce them into joining the A. F. of L.Affiliates. Its action was plainly an interference with the right guar-anteed its employees by Section 7 of the Act.Only by virtue of the proviso contained in Section 8 (3) of theAct 26 was the respondent entitled prior to March 1937, to requirenew employees to join the A. F. of L. Affiliates.That right it thenhad because of the provisions of the agreement made in 1935, andrenewed in 1936 when the A. F. of L. Affiliates represented a ma-jority of the employees and had not been assisted by any unfairlabor practice by respondent.However, the rights of old employeesguaranteed by Section 7 of the Act were unaffected by the agree-ment.The agreement placed no limitation upon their right to be-come members of the United and to encourage other old employees tobecome members, or to,decline to join, or to drop their membershipin the A. F. of L. Affiliates, or to persuade other old employees to doso.Nor did the agreement inhibit old employees from urging suchaction upon new employees.Of course new employees who forsookor refused to join the A. F. of L. Affiliates after being advised ofthe oral agreement could be discharged pursuant thereto.But it26The proviso clause of Section 8(3) reads : "Provided,That nothing in this Act .. .shall preclude an employer from making an agreement with a labor organization (notestablished,maintained,or assisted by any action defined in this Act as an unfair laborpractice)to require as a condition of employment membership therein, if such labororganization is the representative of the employees as provided in Section 9 (a), in theappropriate collective bargaining unit covered by such agreement when made." 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoes not follow that the respondent was entitled to interfere with theefforts of old employees to induce new employees to join the Unitedor to change their affiliation from the A. F. of L. Affiliates. Theagreement did not purport to give the respondent any such right.27Moreover, the proviso does not permit imposition of the penalty ina casewhere no notice has been given of the existence of the agree-ment.The proviso in permitting the employer "to require member-ship" in a labor organization manifestly implies that the employeeshall be advised that the employer's action is taken pursuant to anagreement.Otherwise employees would have no means of knowingwhether they were being illegally discriminated against, or whetherthe employer was simply enforcing a valid obligation.The provisowas hardly intended to permit equivocal employer conduct, so likelyto precipitate industrial conflict over what employees, in view of theemployer's silence, quite reasonably would conclude was an inter-ference with rights guaranteed to them by Section 7 of the Act.The respondent's conduct, manifestly illegal on March 16, 1937, didnot become permissible action on March 17, because the A. F. of L.Affiliates threatened to strike unless the employees in the machineshop joined those organizations; the threat afforded no justificationfor the continuance of the flagrant interference with the rights ofemployees.28We have referred above to the contention of the respondent thatthe employees in the machine shop went on strike "arbitrarily" and"without justification" and to the contention of the A. F. of L.Affiliates that the strike was part of the plan of the United toorganizethe plant.The record, however, shows that the strike wasthe direct result of the respondent's illegal action, that it was decidedupon only after the threat by Lenahan on March 18 to Boyes and theother automatic men that they "should be discharged" for refusing tojoin the A. F. of L. Affiliates, and that it was finally precipitated bythe discharge of Ramsey.The record further establishes that thestrike was a defensive measure and not an organizational tactic; thatitwas terminated at once upon the respondent agreeing that theillegal conduct of the past few days wouldcease.Finally, the recordleaves no doubt that such violence and destruction of property asoccurred, and there was little of either, is to be attributed to theA. F. of L. Affiliates.As we have pointed out above, a group of approximately 60 em-ployees met with Scott, the United organizer, on the afternoon ofMarch 17, signed cards, and received others to be used in soliciting27Whetheran agreementpurporting to give the employersuch a rightwould be invalidunder the Act, we find it unnecessary to decidein the instant case.28 Cf.Matter of Star Publishing CompanyandSeattle Newspaper Guild, Local No. 82.4 N. L. R. B. 498,enforced inNational Labor Relations Board v. Star PublishingCompany.97 F. (2d)465 (C. C.A. 9th, 1938). ELECTRIC VACUUM CLEANER COMPANY, SNC'.615members.There was no discussion of a strike, and the strike thenext day was a complete surprise to Scott.The calling of a strikewas first discussed by the men in the machine shop after Boyes andthe other automatic men reported the threat made by Lenahan in thepresence of Paulus and Waterbury.When Ramsey and his groupwere called to the office the men in the machine shop agreed that theywould strike if any discharges followed.The record is unclear onlyas to whether the strike followed immediately after Ramsey returnedfrom the office or whether confirmation of the discharge throughWagner intervened.That the strike was caused by Ramsey's dis-charge is plain, and the contention to the contrary is in the teeth ofWilson's admission that the respondent knew it to be the cause.Wilson testified that "The reason was that an employee [later identi-fied by him as Ramsey] had been discharged at quitting time, a fewminutes before, and as a demonstration about that the employees youhave referred to [i. e. the employees in the machine shop] stayedovernight." 29The strike by the employees in the machine shop was not conductedas an organizational strike.No attempt was made to prevent theoperation of the other departments.While employees in some of theother departments on hearing of the strike quit work, the shift endedshortly after the strike began, and employees in the other depart-ments left the plant; the men on the next shift worked except in themachine shop.During the evening some of the strikers asked em-ployees in the plating department to join in the strike.This led toa heated argument with Muehlhof£er, business agent of the PolishersUnion, which included employees in the plating department, andRhinehart, a member of the polishers committee.When the mattercame to the attention of Koutnik, one of the leaders of the strike,Koutnik took the position that since the employees in the plating de-partment were represented by the Polishers Union, and had beenordered to work by their representatives, the strikers should notseek to involve them in the strike; and the solicitation ceased atonce.The strike remained limited to the machine shop, the employ-ees in which were the persons who had been subjected to the respond-ent's illegal action.Indeed, there is no evidence that any employeein the machine shop wished to work but was prevented from doing soby the strike, although the pay rolls in evidence show that many ofthem were still employed by the respondent at the time of the hear-ing and therefore available as witnesses.The strike by the employees in the machine shop was clearly adefensive step, and the claim of the respondent that the men struck48 Later in his examinationWilson was asked whether "as a result"of Ramsey's dis-charge "the employees protested by a sit-down."His answer was "Yes."283029-41-vol. 1840 616DECISIONS OF NATIONAL LABOR RELATIONS BOARD"arbitrarily, without justification and in violation of their agreement"ismanifestly without merit.The action of the respondent whichcaused the strike was illegal, and was, moreover, action approved, andthere can be little doubt, instigated by the A. F. of L. Affiliates.Theclaim now made that the employees in the machine shop had avail-able and should have resorted to the procedure provided in the con-tract for settlement of grievances by negotiations between therespondent and the A. F. of L. Affiliates flouts commonsense.30Whether the strike constituted a trespass upon the respondent'sproperty it is unnecessary to decide, although we note that therespondent at no time ordered the men to leave the plant.None ofthe strikers were denied reemployment by the respondent because oftheir participation in the strike.31Nor, as we shall pointout, arethe respondent's actions subsequent to the termination of the striketo be attributed thereto.Apparently in an attempt to establish sucha causal connection between the strike and the respondent's actionsafter its termination, the respondent and the A. F. of L. Affiliatesurged at the oral argument before the Board that the strike wasviolently conducted and involved the wanton destruction of propertyby the United.The contention has, as we have stated, no foundationin the record.Neither the respondent nor the A. F. of L..Affiliatescalled any witnesses to establish such acts on the part of the strikers,nor sought to elicit such evidence by cross-examination of the wit-nesses calledby the Board. From the uncontradicted testimony itappears that the only violence occurred on the morning of March 19;that at that time McKinnon, generalorganizerof the A. F. of L., cameinto the machine shop and ordered the strikers to leave; that McKin-non immediately attempted to bring in 30 or 40 men, who obviouslywere not employees in the shop since the employees were alreadythere on strike; that one of the 30 or 40 men sought smashed throughthe glass door with a blackjack, hardly an instrument carried by anemployee; that the strikers prevented these men from entering theroom;and that then the strikers were showered with bricks and otherobjects "from outside the factory."There is no evidence that McKin-non acted under any authority from the respondent, or that he madeany such representation to the strikers.Such violence and propertydamage as occurred was, therefore, plainly attributable to the A. F.of L. Affiliates.Indeed there is no evidence that the respondent,which had never ordered the men from the plant, deemed it necessaryto invoke the protection of the police.On the contrary the appealto the police was made on behalf of the strikers.30 Cf.In the Matter of Kelley's Creek Colliery Co.andInternational Union, ProgressiveMine Workers of America, 17N. L. R. B. 506.91 Indeed Ramsey,who Joined in the strike and remained in the plant until it was ter.minated, was among those reemployed.See footnote 42,infra. ELECTRIC VACUUM CLEANDR COMPANY, INC.617On the morning of March 19, Scott, who had learned of the strike,went to the East Cleveland police station to invoke the assistance ofChief of Police Corlett.The latter had actedas anintermediary in1935, and the first contract between the respondent and the A. F. of L.Affiliates had been signed in his office. Scott appealed to Corlett tointervene in the situation and attempt to make "some kind of arrange-ment to get these man back who were discharged 32 and a peacefulsettlement."Corlett agreed to undertake a settlement, and later inthe day advised Scott that he had communicated with the respondent,and suggested that Scott prepare an agreement which he would pre-sent to the respondent.An agreement was prepared, but Corlettreturned and informed Scott that his proposal was not acceptable tothe respondent.Scott then prepared the following proposal:I hereby authorize Chief of Police Corlett to act with the Elec-tricVacuum Company.We agree to go back to work with thereinstating of the two men discharged yesterday,33 with theunderstanding that the employees shall have the right to joinany Union of their own free will.Under these terms we agree to go back to work peacefully.WALTER E. SCOTT,District Organizer.Corlett returned to the plant with the revised proposal, telephonedScott who had remained at the police station, and informed him thatbothWilson and Lenahan had agreed thereto, but that the men inthe machine shop insisted upon proof that Scott had authorized thesettlement.At Corlett's suggestion, Scott came to the plant, and inthe presence of Corlett and Paulus addressed the strikers, and ex-plained that under the settlement they would return to work onMonday, which was the next workday. Scott made his statementabout 2 o'clock in the afternoon, and the strikers immediately leftthe plant.Although the respondent urges that there is no "compe-tent or substantial evidence to support a finding" that the respond-ent was a party to the settlement of the strike, or that it was adjustedwith. the understanding that "the employees shall have the right tojoin any Union of their own free will," Wilson testified as follows:Chief Corlett came to us from Mr. Scott and stated that if wewould agree to take back two employees who had been dis-charged-one only had been discharged, but there were two men-tioned in this particular transaction, who the second one was Idon't know-if those people would be taken back without dis-32 Scott had apparently been erroneously informedthat two employees were discharged.This accounts for his reference to "these men . . . that were discharged."Not even therespondent was clear as to how many had been discharged.sa See footnote32,supra. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrimination, the plant would open up, and we said that we haveno objection, to refer the matter to the American Federation ofLabor, who stated that they had no objection, and on that agree-ment the plant was evacuated.It is apparent from Wilson's testimony that the respondent was aparty to the settlement agreement, as were the A. F. of L. Affiliates.There is no suggestion in Wilson's testimony that the settlement wasupon any other basis than that proposed by Scott, and reported tohim by Corlett to have been concurred in by Wilson and Lenahan.Lenahan was not called as a witness.Wilson who was the first wit-ness in the case, gave the testimony set forth above upon his firstappearance on the stand.Later the,testimony with respect to Cor-lett's reports, and the redrafted proposal itself were added to therecord.Subsequently Wilson was called as a witness by the respond-ent and did not deny any part of Corlett's reports. That the reportsaccurately set forth the facts is fully corroborated by the circum-stances above set forth, and particularly by the absence of any con-tradiction byWilson or Lenahan, and by the fact that Corlettotherwise would hardly have requested Scott to come to the plantto reaffirm the final proposal.We find that the respondent agreedto the reinstatement of Ramsey and the resumption of work withthe right of employees to join the union of their own choosing.At the oral argument before the Board counsel for the A. F. of L.Affiliates urged that the termination of the strike was secured onlybecause they sacrificed their rights under the oral agreement.Asstated by counsel, "If the A. F. of L. had said `No, we are going tostand on our rights and the new men must join' . . . there neverwould have been a termination of that sit-down." 34 The contentionrests upon mere assertion.The employees had no knowledge of theoral agreement, and the conduct of the strikers indicates no dispo-sition to disregard any rights of the A. F. of L. Affiliates in thepremises.Indeed their conduct with respect to the employees inthe plating department indicates the contrary.Moreover, there isno evidence that the respondent or the A. F. of L. Affiliates eversuggested that the strike be terminated under an arrangementwhereby new employees would join the A. F. of L. Affiliates, andthe reason for their failure to do so is explainable by the fact, towhich we have adverted above, that they were concerned about theu Fully stated,the contention was that "If the A. F. of L.had said No,we are goingto stand on our rights and the new men must join;'and we may seek aclosed shopcon-tract,there never would have been a termination of that sit-down."As pointed outbelow, such a contract would have been invalid by reason of the actions of the respondentduring the week of March 19. Consequently the threat that such a contract would bemade would have been tantamount to a threat that the respondent would continue to inter-fere with,restrain,and coerce its employees in the exercise of the rights guaranteed themin Section 7 of the Act. ELECTRIC VACUUM CLEANIOR COMPANY, INC.619old and not the new employees. The contention now advanced forthe first time is sheer speculation and has no support in the record.Indeed it is squarely in conflict with the equally untenable claim ofthe respondent that the strike settlement did not provide that em-ployees might join the union of their own choice.On March 20, the respondent inserted an advertisement in a news-paper tersely announcing the closing of the plant on March 22 "asa result of" a letter received from the Cleveland Federation ofLabor and the A. F. of L. Affiliates. The letter, dated March 20,stated that, "As the bargaining agent for your employees we requestyou to temporarily close your plant, pending present negotiationswith you relative to matters covered by our contract with you."Notestimony was offered to explain the reference to "pending presentnegotiations"; and under the circumstances it must have been a refer-ence to negotiations prior to March 20.Wilson testified that when the plant was evacuated on the after-noon of March 19, the respondent expected to resume operations onits next regular workday, Monday, March 22, and that the first in-timation that he had that there was any question about it was aconference in the "late afternoon" on Saturday, March 20, at theoffice of the respondent's attorney, at which he, Tuteur, the respond-ent's president, and seven or eight A. F. of L. officials were present.The conference,Wilson testified, followed the receipt of the letterdated March 20. But this fails to account for either the referencein the letter to "pending present negotiations," or the publication,of the letter in a newspaper on March 20. The conference must haveoccurred not later than March 19.This is borne out by Wilson'stestimony as to what occurred at the conference.Wilson testified that he, Julius Tuteur, Muehlhoffer and six orseven other representatives of the A. F. of L. were present at theconference and that the A. F. of L. representatives "asked us to closeour plant while they might go over the situation and get their linesin order."Wilson testified that he did not know what led to therequest "other than very obviously there was a group within the plantthatwas causing the dissention within the ranks," that thoughthe respondent did not consider "there was any great proportion" ofdissenters, they "knew there was a group that was trying, as reportedto us at least, to proselyte members of another organization withwhom we had a contract." At the conference, according to Wilson,the A. F. of L. officials "said it was an acute situation in our plant andwe must close Monday morning or they would not appear for workMonday morning."What the A. F. of L. proposed to do after theshut-down, Wilson testified, was not discussed.The A. F. of L. Affili-ates urge, however, that they demanded the closing of the plant 620DECISIONSOF NATIONAL LABORRELATIONS BOARDbecause of the strike, which, as we have stated above, they claimwas an organizational tactic of the United and, therefore, likely torecur.As we have already pointed out there is no proof that suchwas the purpose of the strike, or that the A. F. of L. Affiliates soregarded it.The contention that the strike was the reason for thedemand that the plant be shut down is equally without support inthe record.None of the representatives of the A. F. of L. Affiliatescalled as witnesses testified as to the negotiations with the respondentwith respect to the shutting of its plant, nor did Wilson testify thatany such reason was assigned.The reason for the demand by theA. F. of L. Affiliates is plain, and was communicated to the respond-ent.The A. F. of L. Affiliates were concerned, and demanded a shut-down, simply because "there was a group that was trying . . . toproselyte members" of the A. F. of L. Affiliates and the A. F. of L.Affiliates were determined to prevent further proselyting.The threat of a strike was not made by the A. F. of L. for the firsttime after the sit-down. It had been made as early as March 17because the men in the machine shop were "joining the C. I. 0." andnow was renewed for the same reason.We have stated above thatthe original threat furnished no justification for the respondent'saction in coercing its employees to join the A. F. of L. Affiliates.The repetition of the threat did not justify it in shutting the plant inorder to prevent its employees from exercising their right toself-organization.In its brief the respondent in seeking to justify the shut-downurged that:Respondent had no choice in the matter, ... because Ameri-can Federation of Labor, under its contract, was the bargainingagent for its employees... .The contract with the A. F. of L. Affiliates afforded no basis forinterfering with the right of its old employees, who constituted alarge majority of all of its employees, to form, join or assist a labororganization of their own choosing.35The contract no more -entitledthe respondent to shut down the plant in order to prevent theseemployees from "joining the C. I. 0." than it excused the respondent'sprior action in coercing them to join the A. F. of L. Affiliates.The notice of the shut-down was, under the circumstances thatpreceded its publication, tantamount to a statement that the respond-ent, again at the instance of the A. F. of L. Affiliates, was taking actionto prevent the organization of the United.The publication of thenotice was itself, therefore, an interference with the rights of its em-ployees under the Act, and the shut-down was a lock-out to restrainthe exercise of those rights.3See discussionsupra. ELECTRIC VACUUM CLEANER COMPANY, INC.621About 4 o'clock in the afternoon of March 19 a meeting of theUnited was held in the Post Office building in East Cleveland, atwhich a large number of employees attended.36Officers were electedand apparently it was voted to apply for a charter; an applicationfor a charter vas received by the national organization about March21, and a charter issued about April 1.37The membership cards inA. F. of L. Affiliates, which the employees had signed in July 1936,provided that the employee thereby designated the appropriate A. F.of L. Affiliate as representative for collective bargaining, and furtherprovided that:The full power and authority to act for the undersigned asdescribed herein supersedes any power or authority heretoforegiven to any person or organization to represent me and shallremainin full force and effect for one year from date and there-after, subject to thirty (30) days written notice of my desire towithdraw such power and authority to act for me in the mattersreferred to herein.On March 28 a meeting of the United was held, again attended by a,large number of persons, for the purpose of securing formal resigna-tions from the A. F. of L. Affiliates, which might be presented in abody.On Friday, April 2, 1937, United mailed a letter to therespondent stating that a majority of the respondent's employees hadresigned from the A. F. of L. Affiliates and were members of United ;that United represented the majority "as to settlement of grievancesarisingunder the existing contract" 38 and were ready to return towork under its terms; and that all grievancesarisingunder the con-tract which affected members of United would thereafter be handledby the United committee signing the letter.Wilson testified thatbecause the office was closed over the week end, the letter was notreceived until Monday, April 5, a few minutes after the plant hadreopened under arrangement with the A. F. of L. Affiliates.Wilsondid nothing about the letter other than to send it to counsel forthe respondent.We are satisfied that the arrangement under which the plant wasreopened on April 5 was exactly set forth in a notice published bythe respondent in the newspapers on April 3 and 4, 1937, directed tothe respondent's employees.The notice stated that on July6, 1936,the respondent, at the employees' request, had entered into a contract36 Scott estimated there were about 550 persons present.There was no testimony as towhether the meeting came to the attention of the A. F. of L. Affiliates. It would seemlikely that it did and it may have precipitated the demand for a shut-down.However,we make no finding on the point.S4 The organization was chartered as United Electrical&RadioWorkers of America,Local 720.38 The "existing contract"obviously meant the written contract of June 1936. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the A. F. of L. Affiliates recognizing them as the employees'duly chosen agents for collective bargaining; that, thereafter, untilJune 23, 1937, it was agreed that the respondent employ only personsaffiliated with the A. F. of L. Affiliates; and that, after conferenceswith the employees' agents, it was at their request resuming opera-tions April 5, 1937, but only those employees who were members ofthe crafts under contract with the respondent would be employed.Attempt was made to explain by the testimony of Wilson, Gordon,Toth, and Muehlhoffer that it had been agreed between the respond-ent and the A. F. of L. Affiliates on April 3, before the notice waspublished, that old employees were not to be required to show thatthey were in good standing with the A. F. of L. Affiliates in order toreturn to work; that in fact no such requirement was imposed exceptby the Polishers Union ; and that even as to employees within thejurisdiction of the Polishers Union respondent was ignorant of thisdeviation from the terms of the agreement.We are entirely unableto credit this testimony.Wilson admitted that he had refused to allow two employees toreturn to work on April 5 because they did not have clearancecards from the A. F. of L. Affiliates '39 that he knew of othersimilarcases, and that the agreement was that the A. F. of L. Affiliatesshould have the final decision as to who would receive a card.Muehlhoffer summed up the agreement made on April 3 as providingthat "all the people who go back in there to work the followingMonday would carry a card issued by the respective organizations."He also testified that "The entire responsibility of who was to goback in was turned over to the A. F. of L. Unions."Wilson de-scribed the agreement in almost the same words.Muehlhoffer alsoadmitted that even before the plant was reopened the PolishersUnion had decided that their members who had become officers orcommitteemen in United would not be given clearance cards.Muehlhoffer, Gordon, and Toth testified that all of the A. F. of L.Affiliates, except the Polishers Union, gave a clearance card to allwho applied, but none of them specifically denied the testimony ofwitnesses called by the Board who told in detail of cards beingrefused them, testimony which unlike the general statements' byMuehlhoffer, Gordon, and Toth, is quite convincing.Muehlhoffer testified that the respondent was not advised thatsome employees were refused cards.But it is clear, even from Wil-son's own testimony, that the respondent expected that cards wouldbe refused to some.Wilson admitted that simultaneously with thereopening of the plant on April 5 the respondent began hiring per-^ The clearance cards, captioned"Authorization For Representation,"declared that theemployee designated the A.F. of L.Unions as his representative for collective bargainingfor 1 year,and were witnessed by the official issuing it. ELECTRIC VACUUM CLEANER COMPANY, INC.623sons it had never previously employed, although no additionalemployees were needed for normal operations.Furthermore, if therespondent had not expected the A. F. of L. Affiliates to refuse cardsto some employees, Wilson would hardly have "left word at the out-side office that I was in no position to discuss matters with anyindividual and [such individuals] should go through the routinechannels.Moreover, it was established by uncontradicted testimonythat Julius Tuteur'40 the respondent's president, in the presence ofPaulus and Wilson, as well as Frank Ledasil, representative of theFederal Union, was advised by Mitchell France, an old employee, anda member of that union, that he had been refused admittance to theplant on April 9 on the ground that he had no card; and that Tuteurhimself had stated that France would have to obtain a card. Sim-ilarly it was shown that William H. Fogarty and Frederick Frank,old employees, told Paulus of their unsuccessful efforts to obtain acard, only to be advised that a card was essential.The A. F. of L. Affiliates which had again conferred with therespondent during the week of March 21, circulated to their memberson March 31, the following notice :To employees of Electric Vacuum Company :Representatives of A. F. of L. organizations having a work-ing agreement with the Electric Vacuum Company have endeav-ored to clear up the situation that resulted in the closing of theplant.Conferences have been held with representatives of theCompany and it is now our opinion that the real solution to theproblem is proper enforcement of the present agreement, andthat no one be allowed to resume work unless affiliated with theseorganizations.We are interested in having the plant reopen Monday, April5th, and in order to get a definite expression from the member-ship a Special meeting will be held,Friday April 2nd at 2 P. M.1000 Walnut Ave.,**We urge all members to attend this meeting so operations maybe resumed Monday morning.The meeting was held on April 2, and the employees present votedto return to work on April 5.Gordon testified thatwe called a general meeting for the membership and again thematter was broached that if they had stuck to strictly closed40Although France referred to "John" Tuteur, he indicated that he was not certain ofthe surname,and clearly showed that he referred to respondent's president by describingthe Tuteur to whom he had spoken as"The older Tuteur." 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDshop, we wouldn't have had any trouble at all because fourteenor fifteen people out there started this rumpus and the groupwas disgusted for their interference and losing them, and wewere definitely instructed to tell the management that the groupwas going to work only under strictly closed shop conditions,and most of the conferences were on that subject.Gordon further testified that at a conference with the respondent onthe following day,we asked the management that the group wanted a strictly closedshop, and after them discussing the matter a while, it was agreedto let the matter lay for a while until after we got under opera-tions and then we could go to work and get the closed. shopthrough as to the wishes of the body.Gordon was not a credible witness.We have referred above to hisaccount of the conferences with the machine-shop employees in therespondent's offices on.March 16, 17, and 18.His version of the meet-If the A. F. of L. Affiliates had consulted "the wishes of the body"on April 2, there would have been no occasion for deferring thedemand for a closed shop until the sentiment of the members wasascertained.Moreover, Toth, Gordon's associate, admitted that thenotice published by the respondent on April 3, had been preparedand agreed upon prior to the conference held that morning.Fur-thermore, the notice of the meeting issued by the A. F. of L. Affiliateson March 31, and the notice of reopening of the plant published bythe respondent on April 3 contain exactly the same misrepresentationas to the agreement between the respondent and the A. F. of L.Affiliates.Both misrepresented that the contract entered into in1936 provided for a closed shop.Nor may the misrepresentationsbe regarded as "inadvertent." 41Admittedly the respondent's noticewas not published until finally approved at the conference on April3 at the office of counsel for the respondent; and it was on its facea carefully worded statement.We have no doubt, and we find, thatboth notices were part and parcel of a single plan devised and exe-cuted by the respondent and the A. F. of L. Affiliates to liquidate theUnited activities among the respondent's employees, and to do sowithout risking the reaction that might follow upon an announce-ment that the respondent and the A. F. of L. Affiliates had decidedto do so by entering into and enforcing a closed-shop agreement.The notice published by the respondent unquestionably misrepre-sented to the employees the terms of the oral agreement of 1936;41At the oral argument before the Board counselfor the A. P. of L. Affiliates admittedthat the notice published by the respondenton April 3misrepresented that the agreemententered into in1936was a closed-shop contract,but sought to excuse the misrepresenta-tion as "inadvertent." ELECTRIC VACiJTJIVI CLEANER COMPANY, INC.625and the misrepresentation was obviously a deliberate attempt to givethe semblance of legality to the respondent's conduct immediatelyprior to the shut-down, to justify the shut-down itself, and to concealthe fact that the closed-shop agreement set forth in the notice wasof recent and consequently tainted origin.There hardly could havebeen devised a stratagem more calculated to aid the A. F. of L.Affiliates to retain and regain their members, and to cut the groundfrom under the employees who had sought to organize a Unitedgroup.Not only did the notice present an ultimatum, the respond-ent thereby also concealed from its employees that what was involvedwas their legally protected right to make a choice of representativeswithout thereby risking discharge.In substance, though not in form, the arrangement effected betweenthe respondent and the A. F. of L. Affiliates on or about April 3, 1937,was an abandonment of the oral agreement as insufficient to meet theexigencies of the situation and its replacement by a closed-shopagreement.This, the A. F. of L. Affiliates conceded at the oralargument before the Board, was the case.They contended, how-ever, that such an agreement was entirely valid.The contention,however, was rested upon a number of claims which we have foundwithout merit.Thus it is the position of the A. F. of L. Affiliatesthat prior to April 3, the respondent had engaged in no unfair laborpractices, except the allegedly accidental discharge of Ramsey ; thatthe respondent had been subjected to a sit-down strike called as anorganizational tactic by the United and conducted by it with violenceand destruction of property; that while the United was legally en-titled to solicit members of the A. F. of L. Affiliates it had indicateda plan to cause defections by violent and unlawful means.Uponthis view of the facts the A. F. of L. Affiliates contend further thatthey were authorized to enter into the closed-shop agreement sincethey had been designated as collective bargaining representatives bya majority of employees in July 1936 by membership cards whichstated that such designation was for a period of 1 year, "and there-after subject to thirty (30) days notice of desire to withdraw," andit is urged such designation must be presumed to have continued ineffect until April 1937 in the absence of proof of notice of with-drawal.As we have pointed out above the afore-mentioned con-tentions with respect to the actions of the respondent and the Unitedare entirely at variance with the facts.There is, consequently, not.here presented the question whether during the term of a contractbetween a labor organization and an employer and within the periodfor which the labor organization had been designated as collectivebargaining representative by a majority of employees, a supple-mentary closed-shop agreement may validly be made to prevent de- 626'DECISIONS OF NATIONAL LABOR RELATIONS BOARDfections from such labor organization.The situation here presentedis one where during the time preceding the making of such a supple-mentary agreement the respondent at the instance of the A. F. of L.Affiliates,had flagrantly interfered with, coerced, and restrained itsemployees in their right to join and assist the United,and hadcoerced them to affiliate with the A. F. of L. Affiliates.By reason ofsuch unfair labor practices by the respondent immediately antecedentto the supplementary closed-shop agreement,the new agreement wasunquestionably illegal and void, and its publication and applicationconstituted interference with the rights of its employees under theAct.In fact,the arrangement of April 3, 1937,was merely another actof the same character as the previous interference,restraint, andcoercion,and differed only in the irrelevant element of formality.The Act does not, however,permit illegality to become transmutedinto legality by the embodiment of unfair labor practices in an agree-ment.That device affords neither an estoppel nor a franchise.Section 8(3) of the Act carefully negatives such a possibility- byexcluding from permissible agreements imposing union membershipas a condition of employment,an agreement entered into betweenemployers and labor organizations which have been established,maintained,or assisted by unfair labor practices.And here therehad been such assistance,persistent and solicited, if not demanded,by the A. F. of L.Affiliates.The contention that the A.F. of L.Affiliates must be presumed tohave represented a majority of the respondent's employees on April3, is obviously beside the point.Section 8 (3) of the Act precludesthe execution of a closed-shop with a labor organization established,maintained or assisted by unfair labor practices,irrespective ofwhether it has or has not been designated as collective bargainingagent by a majority of the employees.Accordingly it is unnecessaryto determine whether, in the absence of the respondent's unfair laborpractices,the A.F. of L.Affiliates would be presumed to have con-tinued to be, on April 3, the bargaining agent designated by amajority of the respondent's employees.Moreover,having solicitedthe unfair labor practices which effectively impaired, if they didnot completely destroy, the possibility of free choice of their bar-gaining agent by the respondent's employees,the A.F. of L.Affiliates,like the respondent,are in no position to invoke a rule of presump-tion which has for its purpose the determination of whether at aparticular time of labor organization remains the freely designatedrepresentative of employees.By May 20, 1937,the respondent had filled all the jobs that existedon March 22 and had increased its working force to approximately ELEC'TRIC VACUUM CLEANER COMPANY, INC.6271100 employees.According to the pay rolls, approximately 583 ofthat number were employees who had been with the respondentprior to June 1935, when the first oral agreement was made.As wehave stated, employees who resumed their jobs after April 5, 1937,had been required to obtain clearance cards.Gordon testified thaton May 20, 1937, there were no old employees who were not mem-bers of the A. F. of L. Affiliates and that substantially all otheremployees had joined.On May 20, 1937, a new agreement was entered into betweenA. F. of L. Affiliates providing for recognition of the A. F. of L.Affiliates as the bargaining agents for all of the respondent's em-ployees, and for a completely closed shop.This agreement, whichby its terms ran for 1 year, and thereafter from year to year unlessnotice of termination was given 30 days before the end of the annualperiod, was individually approved by the large majority of the em-ployees at a meeting of the A. F. of L. Affiliates held for that specialpurpose before the contract was' executed.But what we have saidwith respect to the agreement of April 3, 1937, is entirely applicableto the contract of May 20, 1937. In the intervening period the re-spondent had merely continued its unfair labor practices under theguise of performance of a closed-shop agreement which had novalidity.Manifestly under such circumstances the majority of theA. F. of L. Affiliates and the purported referendum are irrelevant.We find that by the various activities set forth above, the respond-ent,during the period beginning in March 1937 and continuingthrough May 20, 1937, aided in the organizational activities of theA. F. of L. Affiliates and hindered and impeded the organizationalactivities of United, and has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.B. The discriminations as to tenure of employmentThe complaint alleges that the respondent, on or about April 5,1937, and at all times thereafter, failed and refused to recall 28employees.No evidence was offered with respect to four of thosenamed,Frank Erzen, Austin Ballard, Frank HunekandWilliamKrall.As to them the complaint will therefore be dismissed with-out prejudice.42As to each of the remaining 24 the allegations ofthe complaint are sustained.42Ramsey,who was discharged on March 18 and reinstated on March 19, was excludedfrom the plant when it reopened on April 5 because he had no clearance card.When hesought one the same day he was told his place was filled.He was successful in obtaininga card on April 21 and was given back his job the following day. The complaint soughtno recovery for the employment lost by him between April 5 and ADriI 22. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDNineteen of the twenty-four employees as to. whom we hold dis-crimination proven were old employees. In their case it is, of course,unnecessary to review the evidence as to the various occasions whenthey were refused employment because they had not obtained clear-ance cards, or when they were refused clearance cards, or when, afterthey had obtained clearance cards, they were refused employmentallegedly because their jobs meanwhile had been filled by personshired for the first time on or after April 5, 1937.We have pointedout in Section III A (2) above that these employees Were neveraffected by the oral agreements,43 and that the agreement of April 3,1937, furnished no justification for requiring them to be members ingood standing of the A. F. of L. Affiliates as a condition of returningto work.44We have also pointed out in Section III A (2) above thatpursuant to. the latter agreement employment was given only to thosewho complied with that condition and that the places of those whodid not were filled by persons hired to replace them.The old employees were not required to go through the meaning-lessgesture of asking to be taken back. without a clearance card;and they were within their rights in not applying for a clearancecard.The refusal of employment to them was a fact immediateupon the reopening of the plant, and because the respondent neverwithdrew the conditions improperly imposed, the refusal was acontinuing one.Obviously there is no merit in the contention made by the respond-ent in its brief that in such a casei an employer may plead as a de-fense that an employee tardily applied for reemployment under theillegal condition and was rejected becausq his place had been mean-while filled by one never employed before.From and after April 5,1937, these employees were in the same position as any employee avow-edly discharged because of his union activities45That thereafter suchan employee obtains reemployment by accepting conditions which theemployer had no right to impose merely ends the direct consequenceof loss of wages and requires only that that circumstance be taken intoaccount in determining the remedy for. the unfair labor practice.We accordingly find that respondent has at all times failed andrefused to recall to employment the following persons employed" Indeed, three of the old employees,John Kern, Nicholas Kozma,and Edward Kern,were never members of the A. F. of L.Affiliates.44 It is unnecessary. to decide whether application for and acceptance of a clearancecard constituted becoming a member of the A. F.of L. Affiliates in the technical sense.We will assume such was its effect,or that in any case the condition was one that couldbe imposed,pursuant to the proviso clause of Section 8(3), by agreement between an em-ployer and a labor organization which then represented a majority of the employees andhad not been established,maintained or assisted by unfair labor practices.aeAs we have recently stated, "To condition 'employment unlawfully upon membershipin a particular union . . . Is equivalent to an outright discharge of those employees whorefuse to accept the condition."Matter of Mason Manufacturing CompanyandUnitedFurniture Workers of Atrerica, Local No. 576,15 N.L. R. B. 295. ELECTRIC VACUUM CLEANER COOMPANY, INC.629by respondent when the plant was shut down on March 22, 1937:William Behrse, Steve Dragosa, William H. Fogarty, Mitchell France,Frederick Frank, John Kern, Edward Koutnik, Nicholas Kozma,Arthur Kruse, Howard Lowrance, Joseph Macho, John Masters,AlfredMeissner,George Onda, Edward Rericha,46 Mike Smith,Arthur Troyan,andTheodore Vitosky.We also find that respond-ent failed and refused to recall to employment, except for the periodfrom April 26, 1937, until May 10, 1937,Harold Keehl,employed byrespondent when. the plant was shut down on March 22, 1937.Keehl's reemployment during this brief period seems quite acci-dental.He obtained a clearance card on April 9, 1937, returned towork on April 14, was notified by his foreman that he would haveto secure the approval of Ledasil of the Federal Union; he did notdo so, but returned to the plant on April 26 and worked until May10 when his foreman told him that there was a notice for him to seeLedasil and pay up his dues in order to hold his job.When he wasunable to do so at once, Ledasil refused to accept any postponementin payment and'said he would be notified when he might present hiscase to the Union, but he never received such notice.We are satis-fied that Keehl's brief period of reemployment was merely a tempo-rary oversight on the part of the respondent and presents nothingessentially different from the other cases.As stated above, we find that the charge of discrimination alsosustained with respect to five new employees.What has been saidby us as to the status of old employees on and after April 5, 1937,isno less applicable to them.True, prior to April 3, 1937, theymight, after notice of the oral agreement, have been refused employ-ment unless they became or remained members in good standing inthe A. F. of L. Affiliates.True also, where a valid agreement isreplaced by an invalid one, the earlier agreement may retain itsvitality for its original term.But we have found that on April 3,1937, not only was a new agreement made but the earlier oral agree-ment was mutually abandoned by the respondent and the A. F. of L.Affiliates as useless for their purposes, because of the rise of theUnited, and the fact that the majority of the respondent's employeeswere subject thereunder to no restraint against their becoming mem-bers of United and terminating their membership in the A. F. of L.Affiliates.Moreover, we find that the oral agreement is irrelevant to theissue of discrimination since its existence was never brought to thenotice of the new employees.The only notice they were given wasof the agreement of April 3, 1937, an agreement which they wereentitled to disregard.Certainly it cannot be said that they were46Rericha,we have noted, was not allowed to work afterMarch11, buthad been di-rected to return to his job on March 22. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDsomehow to divine from such a notice the existence of an antecedentvalid oral agreement relating to new employees only.We havepointed out in Section III A (2) above that an employer may noteven, pursuant to a valid agreement, threaten an employee withdischarge for failure to join a labor organization unless the em-ployee is advised of the existence of the agreement.47We see noreason to distinguish the case where the employer shuts down itsplant and on reopening, without giving notice of the existence ofan agreement, requires membership in a labor organization as acondition for returning to work.Accordingly we find that the new employees were within theirrights in not applying for a clearance card, that by virtue of thenotices published on April 3 and 4, 1937 they were refused employ-ment on 'the reopening of the plant and that the refusal was acontinuing one.We accordingly find that the respondent has at alltimes failed and refused to recall to employmentLeo Pierret, JewellSmith,.andJosephWashko,employed by the respondent when theplant was shut down on March 22, 1937; and has failed and refusedto recall to employment until May 19 and 24, 1937, respectively,James MitchellandRudolph Rummell,employed by the respondentwhen the plant was shut down on March 22, 1937, and who havesinceMay 19 and 24, 1937, respectively, been given employment bythe respondent at their former jobs.On the basis of the foregoing, we find that the respondent, inrefusing and failing to recall the aforesaid persons to employmentexcept upon condition that they secure approval of the A. F. of L.Affiliates, has discriminated against said employees with respect tohire and tenure of employment in order to discourage membershipin the United and encourage membership in the A. F. of L. Affiliates,and has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed by Section 7 of the Act.The respondent contends that it is, or should be, absolved of thecharge of discrimination by reason of an agreement made on April7, 1937, between the United and the A. F. of L. Affiliates wherebythe latter agreed to issue clearance cards to all employees who be-came members. Though disclaiming any part in this agreement,the respondent claims the benefit thereof but urges that it is notchargeable with the immediate breach thereof by the A. F. of L.Affiliates, of which we find it had knowledge.Even if the agree-ment had been one to which the respondent were a party, or hadbeen one which it had thereafter in some manner adopted, it is clearthat the agreement would not affect the power of the United tofile, and of the Board to accept, the charges in the present proceed-47 See discussion,supra. ELECTRIC VACUUM CLEANER COMPANY, INC.631ings,or lead the Board, as a matter of discretion, to withhold actionon the respondent's unfair labor practices.The Board was not aparty to the agreement.Hence it is clear that, since Section 10 (a)of the Act makes exclusive the power of the Board to prevent per-sons from engaging in unfair labor practices affecting commerce,even anagreement binding a labor organization not to file chargesof unfair labor practices with the Board, would not be binding uponthe Board or in any manner affect the validity of charges filed withthe Board 48The agreement in the instant case, moreover, did notpurport to be, and was in no sense an agreement by the United notto file charges with the Board; on the contrary, it was no more thanan attempt to secure employment for those of its adherents whowere willing to comply with a condition which we have found wasunlawfully imposed by the ,respondent. Indeed, the respondent,having misrepresented the facts with respect to the closed-shop agree-ment and thereby concealed its illegality, is hardly in a position tourge any argument of estoppel. Furthermore, the agreement of April7 having been breached by refusals of the A. F. of L. Affiliates toissueclearance cards, the agreement affords no reason why theBoard should not act upon the charges filed by the United.4° Finally,in the instant case, to give to the agreement of April 7 the effect nowurged by the respondent, would be to sanction thecontinuanceofthe respondent's unfair labor practices,since,as we have pointed outabove, the closed-shop agreements of April 3, and May 20, 1937,were merely the embodiment and formalization thereof. It is clear,therefore, that an order should issue that such unfair labor practicesshallcease.50We have pointed out in Section III A (2) above, that at the timeof the shut-down on March 22, 1937, the respondent's employees wereworking on a 40-hour week, and were entitled to seniority, and thatthese conditions were continued by the contract of May 20, 1937.We have also pointed out that 2 of the 24 employees as to whomthe charges of discrimination were sustained were reemployed bythe respondent.Of these two, Mitchell was earning 57 cents anhour and Rummell 54 cents an hour at the time of the shut-downon March 22, 1937.Neither of them earned anything from April5, 1937, to the date of his reemployment.The following employees were unemployed at the time of thehearing and had had no employment since the plant was shut downon March 22, 1937, at which time their hourly pay was at the rate8Matter of General Motors Corporation and Delco-Remy CorporationandInternationalUnion UnitedAutomobileWorkers of America, Local No. 146,14 N. L. R. B. 113.49 Cf.Matterof Harry A.Half,doing businessas The HalfManufacturingCompanyandInternationalLadies Garment Workers Union,16 N. L.R. B. 667,and cases citedin footnote 9 therein.60 See SectionV,infra.283029-41-vol. 18-41 632DECISIONSOF NATIONALLABOR RELATIONS BOARDindicated after their names: France, 58 cents; Koutnik, 73 cents;Kozma, 62 cents; Jewell Smith, 43 cents; Mike Smith, 60 cents; andVitosky, 62 cents.Keehl and Pierret had been earning 58 and 56 cents an hour, re-spectively, at the time of the shut-down. Since then, except forKeehl's temporary recall by the respondent from April 26 until May10, 1937, they had worked only at odd jobs, from which Pierret hadearned $8 and Keehl an unstated amount, which together with reliefhe had received, totaled approximately $90.Fogarty who had received 58 cents an hour prior to the' shut-downhad been unemployed until May 31, 1937, when he obtained a part-time job at which he had earned approximately $20.90 at the timeof the hearing.At the time of the hearing Dragosa and Macho had temporaryjobs from which they had earned approximately $230 and $154.85,respectively, since the closing of the plant, at which time their hourlyrate had been $105.Washko also had a temporary job at the timeof the hearing and had had odd jobs. The amount of his earningsdoes not appear.Prior to the shuting of the plant his hourly ratehad been 57 cents.At the time of the hearing Frank, Kern, Kruse, Masters, Meissner,and Troyan were employed.All but Kern, however, testified that theydid not know whether their new jobs were permanent, and Kernstated that he believed his was temporary.Both Frank and Kernhad been employed by respondent for 5 years, and were receiving58 cents an hour before the shut-down.Frank did not obtain em-ployment until May 25, 1937; his new job worked a 9-hour day; init he had earned $67.20.Kern obtained other employment for thefirst time on April 28, 1937; and had earned on an average of $i25a week in his new job.Kruse, Masters, Meissner, and Troyan werereceiving $1.05 an hour when the plant was shut down.Kruse hasbeen employed by respondent for 7 years; Masters for 14 years;Meissner for 8 years; and Troyan for 3 years.Kruse was unem-ployed until June 5, 1937, and had earned $30 since, at the daily rateof $5.Masters had obtained employment at least twice prior to thehearing.Altogether he had earned approximately $145, of whichapproximately $45 had been earned at a job obtained on June 9, 1937,at.which he averaged about $7.50 a day.Meissner first secured workMay 18, 1937, and had earned $85 at the new job, which paid less thanhe had received when employed by respondent.Troyan, like Mas-ters had obtained employment at least twice since the shut-down;none of the jobs paid as high a rate as he had received at respondent's,and his earnings for 8 pay periods prior to the hearing totaled only$204.03. ELECTRIC VACUUM CLEANER COMPANY,INC.633Rericha had beenemployed byrespondentfor 11years and had re-ceivedan hourlyrate of$1.05.He had obtained a job for the firsttime on June11, 1937.His earnings do not appear.C. The alleged refusal to bargainNo evidence of refusal to bargain was offered except the dispatchby United of the letter dated April 2 which we have summarized inconnection with Section III A (2) above. In that connection wehave also pointed out that the letter was not shown to have beenreceived prior to the reopening of the plant on April 5, 1937, andthat no answer was ever sent.The respondent's continued insistenceupon membership in the A. F. of L. Affiliates as a condition of returnto work was, however, at least equivalent to a categorical rejectionof the demand set forth in the letter.There was put in evidence a list of 543 names prepared by March26, 1937, purportedly, from signed application cards of United.Thelistwas prepared in connection with the meeting, referred to inSection III A (2) above, called by United to secure a declarationby those who had been members of the A. F. of L. Affiliates that theywished to sever such affiliation.Not more than 300 of those attend-ing the meeting indicated such a wish.The evidence does not showhow many others were present but did not speak up though they weremembers of the A. F. of L. Affiliates, or how many of those presenthad never become members of A. F. of L. Affiliates before joiningthe United.Comparison of the list of March 26, 1937, with the 923 names onrespondent's pay roll for the week preceding the shut-down of theplant indicates at least that approximately 500 of the 543 namescorrespond with those on the pay roll.However, the purpose forwhich the meeting of March 26, 1937, was held, indicates the Unitedrepresentatives felt employees had not understood that by signingapplication cards in United they thereby disavowed the right of theA. F. of L. Affiliates to represent them. In any event it is unneces-sary to decide whether that inference should be drawn from thefact of the meeting, or whether it is overcome by any other evidence,51since the evidence as to the preparation of the list itself is not sufficientto authenticate it as having been prepared from the application cards.Lowrance, financial secretary and treasurer of the United localorganized among respondent's employees, testified that he hadreceived 623 signed application cards of United.He testified that50 of the cards had disappeared from United's office and submitted51The United application card stated that the applicant authorized and requestedUnited "to represent me for the purposes of collectivebargaining in regard to wages, hoursand workingconditions for a period of one year." 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe remaining 573 cards for confidential inspection of the TrialExaminer.Apparently the 623 cards represented an increment of80 cards at some time since March 26, 1937. Lowrance, however,indicated no personal knowledge as to whether all the cards borethe names of the respondent's employees, and, in view of what wehave found with respect to the list of March 26, 1937,we cannotsay such was the case.Since United was unwilling to permit inspec-tion of the cards by the respondent or the A. F. of L. Affiliates, theywererefused admission in evidence.The list put in evidence does not establish that the United on orabout April 5, 1937, represented a majority of the respondent's em-ployees in a unit consisting of all employees in the production andmaintenancedepartments, exclusive of clerical and supervisory em-ployees, which unit is alleged in the complaint, and admitted in therespondent's answer, to constitute an appropriate unit.Nor does therecord include evidence which would enable us to determine whetherthe United on April 5, 1937, represented a majority of the respondent'semployees in any of the five units which the A. F. of L. Affiliatesurgethat the record shows exist and each of which they claim con-stitutesan appropriate unit .52We will, therefore, dismiss the allega-tions of the amended complaint that the respondent has engaged inunfair labor practices within the meaning of Section 8 (5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionsIII A (2) and III B above, occurring in connection with the opera-tions of the respondent described in Section I above, have a close,intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and have led and tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V. THE REMEDYIt is essential in order to effectuate the purposes and policies of theAct that the respondent be ordered to cease and desist from the un-fair labor practices in which we have found it to have engaged, andin aid of such order and as a means for removing and avoiding theconsequences of such practices, that the respondent be directed totake certain affirmative action, more particularly described below.We have found that on April 3, 1937, the respondent entered intoan agreement, supplementary to a written agreement made on July6, 1936, which provided for hours and general working conditions.12The A. F. of L. Affiliates contend that the production and maintenance employeesWithin their respective jurisdictions constitute five separate units. ELECTRIC VACUUM CLEANER COMPANY, INC.635We have found that said supplementary agreement provided thatmembership in the A. F. of L. Affiliates would be a condition of con-tinued employment by the respondent of persons then in its employand a condition of employment of persons thereafter employed bythe respondent.We have found that by reason of assistance there-tofore rendered to said A. F. of L. Affiliates by various unfair laborpractices set forth above, said supplementary agreement was notwithin the proviso clause of Section 8 (3) of the Act.We accord-ingly found that said supplementary agreement, the respondent'spublication thereof and actions in accordance therewith, constitutedinterference, restraint, and coercion of the respondent's employees inthe exercise of the rights guaranteed under the Act.We have ac-cordingly found that the respondent by making said supplementaryagreement, publishing the same, and acting in accordance with itsterms at all times until May 20, 1937, further assisted said A. F. of L.Affiliates by unfair labor practices.We have further found that on May20, 1937, the respondent entered into a superseding agreement withthe A. F. of L. Affiliates which incorporated the terms of said supple-mentary agreement.We have found that by reason of the assistancetheretofore rendered to said A. F. of L. Affiliates by the respondentby the various unfair labor practices set forth above, including thesupplementary agreement of April 3, 1937, the respondent's publica-tion thereof and actions in accordance therewith, the provisions ofsaid agreement of May 20, 1937, providing that employment by therespondent should be conditioned upon membership in said A. F. of L.Affiliates was not an agreement which was within said proviso clauseof Section 8 (3) of the Act.We accordingly found that said agree-ment constituted interference, restraint, and coercion of the respond-ent's employees in the exercise of their said rights. It is plain thatunder these circumstances to render our cease and desist order effec-tive it is necessary that the respondent be specifically directed tocease giving effect to so much of said agreement of May 20, 1937, asimposes said condition of employment, and to any agreement whichmay now be in effect, in so far as such agreement requires as a con-dition of employment membership in said A. F. of L. Affiliates.We have pointed out that by reason of the respondent's inter-ference, restraint, and coercion its employees have not been free atany time since April 3, 1937, to exercise freely their right to designateor select representatives for collective bargaining.Yet, by its terms,the agreement of May 20, 1937, has renewed itself for a second, andnow for a third year.To permit the renewal provision of a contractentered into under such circumstances to have force and effect evenif another labor organization were hereafter designated by the em-ployees as their representative would itself serve only to interfere 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith, restrain, and coerce employees from designating such otherlabor organization.While under the special circumstances of thepresent case, we shall not require the respondent to disavow alto-gether the agreement of May 20, 1937, in order to permit an un-fettered choice by employees of their representatives, we do find itunquestionably necessary, so as to remove the effect of the respond-ent's interference, coercion, and restraint, sinceMarch 1937, to re-quire that the respondent, if, as, and when another labor organizationshall have been certified by the Board as the exclusive representativeof its employees for the purposes of collective bargaining, shall ceaseand desist from giving any effect to said agreement and to any ex-tension, renewal, modification, or supplement thereof, or to any super-seding contract which may now be in effect.We have also found that respondent discriminated, within themeaning of the Act, in regard to hire and tenure of employment ofWilliam Behrse, Steve Dragosa,WilliamH. Fogarty,MitchellFrance, Frederick Frank, Harold Keehl, John Kern, Edward Kout-nik,NicholasKozma, Arthur Kruse, Howard Lowrance, JosephMacho, John Masters, Alfred Meissner, James Mitchell, George Onda,Lee Pierret, Edward Rericha, Rudolph Rummell, Jewell Smith, MikeSmith, Arthur Troyan, Theodore Vitosky, and George Washko, byfailing and refusing to recall said persons to employment on April5, 1937, or at any time thereafter, except that Mitchell was recalledto employment on May 19, 1937, and Rummell on May 24, 1937,and Keehl was temporarily called to reemployment from April 26untilMay 10, 1937.Accordingly we shall order the respondent tomake these employees whole for any loss of pay they have sufferedby reason of said failure and refusal to recall them to employment,53by payment to each of them of a sum of money equal to the amounthe would normally have earned as wages from April 5, 1937, to thedate of reinstatement or placement on a preferential list as herein-after provided,less,his net earnings 54 during said period.55How-ever, since we, on our own motion, gave notice on March 16, 1939,IsThe circumstances that Rummell was ill for a period of 2 or 3 weeks between April 5and May 24,1937 will, of course,be taken into account in determining his loss of payduring said period.54By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union,Local2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county,municipal,or other work-reliefprojects are not considered as earnings,but, as provided below in the Order,shall be de-ducted from the sum due the employee and the amount thereof shall be paid over to theappropriate fiscal agency of the Federal,State, county,municipal,or other governmentor governments which supplied, the funds for said work-relief projects.m This is the same affirmative action as was ordered by the Board on July 7, 1938, withrespect to said employees. ELECTRIC VACUUM CLEANER COMPANY, INC.637of intention to vacate, and on April 11, 1939, vacated the decision andorder issued by the Board on July 7, 1938, the respondent will berelieved from paying said employees back pay with respect to theperiod from March 16, 1939, to the date of our present order.The employees whom we shall order made whole other thanMitchell and Rummell shall be reinstated by the respondent in themanner set forth below.We are of the opinion that the usual remedyin such cases is here necessary to effectuate the purposes and policiesof the Act.Accordingly, we shall order the respondent to offerthese employees reinstatement to their former 56 or substantiallyequivalent positions.All, or such number as may be necessary, ofthe employees hired by the respondent after March 19, 1937, andnot in the employ of the respondent on March 19, 1937, shall bedismissed to provide employment for those to be offered, reinstate-ment.If thereupon, despite such reduction in force, there is notsufficient employment immediately available for the employees pres-ently employed by the respondent, excluding those so dismissed, andthe employees to be offered reinstatement, all available positions shallbe distributed among the employees presently employed, except thoseso dismissed, and the employees to be offered reinstatement, in accord-ance with the respondent's usual method of reducing its force, with-out , discrimination against any employee because of his unionaffiliation and activities, following such a system of seniority or otherprocedure to such extent as has heretofore been applied in the con-duct of the respondent's business. In making such distribution theemployees to be offered reinstatement shall be considered as entitledto the seniority and other rights and privileges which would havebeen theirs had the respondent not failed and refused to recall themto employment on April 5, 1937.Those employees remaining after such distribution, for whom noemployment is immediately available, shall be placed upon a prefer-ential list with priority determined among them by such system ofseniority or other procedure as has been heretofore followed by therespondent, and' shall thereafter, in accordance with such list, beoffered employment in their former or in substantially equivalentpositions, as such employment becomes available and before otherpersons are hired for such work. .THE REPRESENTATION CASEAs we have pointed out in Section III C above, the United contendsthat all of the production and maintenance employees at the re-spondent's plant, excluding supervisory and clerical employees con-eaBy former position is meant the respective positions held on March 19, 1937. 638DECISIONSOF NATIONALLABOR RELATIONS BOARDstitute an appropriate unit, whereas the A. F. of L. Affiliates urgethat the production and maintenance employees within their respectivejurisdiction constitute five separate units.The A. F. of L. Affiliateshave asked that the record be reopenedso asto permit them to ad-duce additional evidence upon the question of the appropriate unit.In view, however, of the length of time that has elapsed since thefiling of the petition and the holding of the hearing thereon, we shalldeny the application, but will dismiss the representation proceedingswithout prejudice to the filing of a new petition by either the Unitedor the A. F. of L. Affiliates.Upon the basis of the foregoing findings of fact and the entirerecord in the proceeding, the Board makes the following :CONCLusIONs OF LAW1.International MoldersUnion of North America,Local No. 430;Pattern Makers Association of Clevelandand Vicinity;Metal Pol-ishers InternationalUnion,Local No.3; International Association ofMachinists,DistrictNo. 54;Federal LaborUnion No.18907; andUnited Electrical&RadioWorkersof America are labor organiza-tions within the meaning of Section 2 (5) ofthe Act.2.The respondent,by discriminatingin regard to the hire andtenure of employment of William Behrse, Steve Dragosa, WilliamH. Fogarty,Mitchell France, Frederick Frank,Harold Keehl, JohnKern,Edward Koutnik, Nicholas Kozma,ArthurKruse,HowardLowrance, Joseph Macho,JohnMasters,AlfredMeissner, JamesMitchell,George Onda, Leo Pierret,Edward Rericha,Rudolph Rum-mell, Jewell Smith,Mike Smith,Arthur Troyan,TheodoreVitosky,and GeorgeWashko, therebyencouraging membership in the firstfive labor organizations mentioned in paragraph 1 above, and dis-couragingmembership in UnitedElectrical&RadioWorkers ofAmerica, has engagedin and is engaging'in unfair labor practices,within the meaning of Section 8(3) of the Act.3.The respondent,by interfering with,restraining,and coercingits employees in the exerciseof therights guaranteed in Section 7 ofthe Act,has engaged and is engaging in unfair labor practices withinthe meaning of Section8 (1) of the Act.4.Theaforesaid unfair labor practices are unfair labor practicesaffecting commerce,within the meaning of Section 2 (6) and (7) ofthe Act.5.The respondent has not engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act. ELECTRIC VACUUM CLEANER COMPANY, INC.639ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Electric Vacuum Cleaner Company, Inc., and its officers,successors, and assigns, shall :1.Cease and desist :(a)From discouraging membership in United Electrical & RadioWorkers of America or any other labor organization by refusing toreinstate, or otherwise discriminating against its employees in regardto hire and tenure of employment, or any term or condition ofemployment;.(b)From encouraging membership in InternationalMoldersUnion of North America, Local No. 430; Pattern Makers Associationof Cleveland and Vicinity; Metal Polishers International Union,Local No. 3; International Association of Machinists, District No.54; Federal Labor Union No. 18907; or any other labor organizationby discharging, refusing to reinstate, or otherwise discriminatingagainst its employees in regard to hire or tenure of employment,or any term or condition of employment;(c)From giving any effect to the provisions of paragraph (c)of Article III of the agreement dated May 20, 1937, with the labororganizations designated by name in paragraph 1 (b) of this Order,that : "The Employer67agreesto employ only members of theUnions 88 in good standing in their respective Unions, and shouldthe employer require more employees than those now employed, theEmployer will secure such employees through the Unions. If, how-ever, the Unions are unable to furnish such employees, the employermay secure them elsewhere, it being understood, however, that suchemployees so secured shall become members of the Union," or toany agreement which may now be in effect, in so far as such agree-ment requires as a condition of employment membership in thelabor organization, or any of them, designated by name in para-graph 1 (b) of this Order;(d)From giving any effect to said agreement dated May 20, 1937,or to any extension, renewal, modification, or supplement thereof, orto any superseding agreement which may now be in effect, if, asand when any labor organization other than the labor organizationsdesignated by name in paragraph 1 (b) of this Order shall here-after be certified by the National Labor Relations Board as theexclusive representative of its employees for the purposes of collectivebargaining;87 I. e., respondent, Electric Vacuum Cleaner Company, Inc.08 I. e., the labor organizationsdesignated by name in paragraph 1 (b) of this Order. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARD(e)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain collec-tively through representatives of their own choosing, and to engagein concerted activities for the purpose of collective bargaining orother mutual. aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to William Behrse, Steve Dragosa, William H. Fogarty,MitchellFrance,FrederickFrank,HaroldKeehl,JohnKern,Edward Koutnik, Nicholas Kozma, Arthur Kruse, Howard Low-rance, Joseph Macho, John Masters, Alfred Meissner, George Onda,Leo Pierret, Edward Rericha, Jewell Smith, Mike Smith, ArthurTroyan, Theodore Vitosky, and George Washko, reinstatement totheir former or substantially equivalent positions with the respond-ent, without prejudice to their seniority and other rights and privi-leges, dismissing, if necessary, all of the employees presently workingfor the respondent who were hired since March 19, 1937, and not inits employ on March 19, 1937, in the manner set forth in the sectionentitled, "The remedy," above; and place those employees for whomemployment is not immediately available upon a preferential list andoffer them employment as it becomes available, in the manner setforth in said section;(b)Make whole the following named employees for any loss ofpay they have suffered by reason of failure or refusal to recall themto employment on April 5, 1937, and thereafter, by payment to eachof them of a sum of money equal to the amount which he normallywould have earned as wages from April 5, 1937, to March 16, 1939,and from the date of this Order to the date of his reinstatement orplacement on a preferential list pursuant to paragraph 2 (a) of thisOrder, less his net earnings during said period; deducting, however,from the amount otherwise due to each such employee, monies re-ceived by him during said period for work performed upon Federal,State, county, municipal, or other work-relief projects, and pay overthe amount, so deducted, to the appropriate fiscal agency of theFederal, State, county, municipal, or other government or govern-ments which supplied the funds for said work-relief projects: Wil-liam Behrse, Steve Dragosa, William H. Fogarty, Mitchell France,Frederick Frank, John Kern, Edward Kotnik, Nicholas Kozma,Arthur Kruse, Howard Lowrance, Joseph Macho, John Masters,Alfred Meissner, George Onda, Leo Pierret, Edward Rericha, JewellSmith, Mike Smith, Arthur Troyan, Theodore Vitosky, and GeorgeWashko ; ELECTRIC VACUUM CLEANER COMPANY, INC.641(c)Make whole Harold Keehl for any loss of pay he may havesuffered by reason of failure or refusal to recall him to employmenton April 5, 1937, and thereafter, except temporarily from April 26untilMay 10, 1937, by paying him a sum of money equal to theamount which he normally would have earned as wages from April5 to April 26, 1937, and from May 10, 1937, to March 16, 1939, andfrom the date of this Order to his reinstatement or placement on apreferential list pursuant to paragraph 2 (a) of this Order, less hisnet earnings during said periods; deducting, however, from theamount otherwise due him, monies received by him during saidperiods for work performed upon Federal, State, county, municipal,or other work-relief projects, and pay over the amount, so deducted,to the appropriate fiscal agency of the Federal, State, county, munici-pal, or other government or governments which supplied the fundsfor said work-relief projects;(d)Make whole James Mitchell and Rudolph Rummell for anyloss of pay they may have suffered by reason of refusal or failureto recall them to employment on April 5, 1937, and thereafter untilMay 19 and 24, 1937, respectively, by payment to each of them a sumof money equal to the amount which he normally would have earnedaswages from April 5 to May 19, 1937, in the case of JamesMitchell and from April 5 to May 24, 1937, in the case of RudolphRummell, less his net earnings during said period; deducting, how-ever, from the amount otherwise due each of them monies receivedby him during said period for work performed upon Federal, State,county, municipal, or other work-relief projects, and pay over theamount, so deducted, to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments whichsupplied the funds for such work-relief projects;(e) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of sixty (60) consecu-tive days, from the date of such posting stating that the respondentwill cease and desist in the manner set forth in 1 (a), (b), (c), (d),and (e) and that it will take the affirmative action set forth in 2(a), (b), (c), and (d) of this Order;(f)Notify the Regional Director for the Eighth Region, Cleve-land, Ohio, in writing within ten (10) days from the date of this Orderwhat steps the respondent has taken to comply herewith.IT Is FURTHER o1mmwD that the complaint, in so far as it allegesthat the respondent discriminated in regard to the hire and tenureof employment of Frank Erzen, Austin Ballard, Frank Hunek, andWilliam Krall, within the meaning of Section 8 (3) of the Act, be,and it hereby is, dismissed without prejudice. . 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDAND IT IS HEREBYFURTHER ORDEREDthat the complaint, in so far asit alleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (5) of the Act, be, and it herebyis,dismissed.AND ITIS HEREBY FURTHER ORDEREDthat the petition for investiga-tion and certification of representatives filed herein, be, and it herebyis,dismissed without prejudice.MR. WILLIAM M. LEISERSONtook no part in the consideration ofthe above Decision and Order.